$135,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
LIONBRIDGE TECHNOLOGIES, INC.,
LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
and
LIONBRIDGE INTERNATIONAL
as the Borrowers,
THE MATERIAL DOMESTIC SUBSIDIARIES OF THE BORROWERS
FROM TIME TO TIME PARTIES HERETO,
as US Guarantors,
THE LENDERS PARTIES HERETO,
HSBC BANK USA, NATIONAL ASSOCIATION
as a Lender, Administrative Agent, Sole Lead Arranger and Sole Book Runner,
CITIZENS BANK, N.A.,
as Syndication Agent,
and
MUFG UNION BANK, N.A.
as Documentation Agent
Dated as of January 2, 2015

TABLE OF CONTENTS

1

     
Schedules
 

 
 

Schedule 1.1-1
Schedule 1.1-2
Schedule 1.1-4
Schedule 1.1-5
Schedule 2.1(a)
Schedule 2.1(b)
Schedule 2.1(c)(i)
Schedule 2.1(f)(i)
Schedule 2.1(f)(ii)
Schedule 2.3(d)
Schedule 2.10
Schedule 3.3
Schedule 3.12
Schedule 3.16
Schedule 3.19(a)
Schedule 3.19(b)
Schedule 3.19(c)
Schedule 3.22
  Account Designation Letter
Permitted Liens
Existing Letters of Credit
Corporate Investment Policy
Term Loan Commitments
Revolving Loan Commitments
Form of Notice of Borrowing
Form of Revolving Note
Form of Term Note
Form of Swingline Note
Form of Notice of Conversion/Extension
Jurisdictions of Organization/Qualification
Subsidiaries
Intellectual Property
Location of Real Property
Location of Tangible Personal Property
Chief Executive Offices/Principal Place of Business
Labor Matters

Schedule 3.23 Required Collateral Permitted to be Delivered or Perfected
Post-Closing

     
Schedule 3.25
Schedule 3.26
Schedule 3.29
Schedule 4.1(m)
Schedule 4.1(j)
Schedule 5.10
Schedule 6.1(b)
Schedule 9.6(c)
  Material Contracts
Insurance
Board of Directors; Capitalization
Form of Secretary’s Certificate
Form of Solvency Certificate
Form of Joinder Agreement
Indebtedness
Form of Assignment Agreement

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement” or this
“Credit Agreement”), dated as of January 2, 2015, is by and among LIONBRIDGE
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), LIONBRIDGE
INTERNATIONAL FINANCE LIMITED, a company formed under the laws of Ireland
(“LIFL”), and LIONBRIDGE INTERNATIONAL, a company formed under the laws of
Ireland (“LII”) (LIFL and LII, together, the “Foreign Borrowers” and, together
with the Company, the “Borrowers”, and each individually a “Borrower”), those
Material Domestic Subsidiaries of the Company identified as “US Guarantors” on
the signature pages hereto and such other Material Domestic Subsidiaries of the
Company as may from time to time become a party hereto (each a “US Guarantor”
and collectively, the “US Guarantors”), the Foreign Guarantors from time to time
parties hereto (each a “Foreign Guarantor” and collectively, the “Foreign
Guarantors”), the several banks and other financial institutions as may from
time to time become parties to this Credit Agreement (the “Lenders” and each a
“Lender”), HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association,
as a Lender, administrative agent for the Lenders hereunder (in such capacity,
the “Administrative Agent”), sole lead arranger and sole book runner.

W I T N E S S E T H:

WHEREAS, the Borrowers, the US Guarantors, the Foreign Guarantors, the
Administrative Agent and the lenders party thereto are parties to that certain
Credit Agreement, dated as of December 21, 2006, as amended and restated by the
Amended and Restated Credit Agreement, dated as of October 30, 2013 (as the same
may have been further amended, the “Existing Agreement”);

WHEREAS, the Borrowers have requested, and HSBC and the Lenders have agreed, to
amend and restate the Existing Agreement.

WHEREAS, the parties hereto are willing to so amend and restate the Existing
Agreement upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE I.
DEFINITIONS AND OTHER PROVISIONS



      Section 1.1 Defined Terms.

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrowers are able to borrow on such date under the
Revolving Committed Amount without a Default or Event of Default occurring or
existing after giving pro forma effect to such borrowing.

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated as of the Closing Date from the Company to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1-1.

“Additional Credit Party” shall mean each Person that becomes a US Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Additional Foreign Guarantors” shall mean Lionbridge Luxembourg S.à.r.l., a
company formed under the laws of Luxembourg.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Credit Agreement and any successors and/or assigns in such capacity.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth in
Section 9.2 with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Details Form” shall mean, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.

“Affected Lender” shall have the meaning set forth in Section 2.15(a).

“Agent Parties” shall have the meaning given in Section 9.2(d).

“Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement, and shall mean this Credit Agreement, as amended, modified, restated,
extended, replaced or supplemented from time to time in accordance with its
terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
from time to time by HSBC at its principal office in New York, NY as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs. The parties hereto
acknowledge that the rate announced publicly by HSBC as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks; and “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party from time to time concerning or
relating to bribery or corruption.

“Applicable Laws” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case whether or not
having the force of law, and with respect to each Borrower or Guarantor, such
Applicable Laws as are applicable to such Borrower or Guarantor.

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans and Term Loans that are LIBOR Rate
Loans shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans, Term Loans and Letter of Credit Fee”, (b) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee”, (c) Revolving Loans and Term Loans
that are Alternate Base Rate Loans shall be the percentage set forth under the
column “Alternate Base Rate Margin for Revolving Loans and Term Loans” and
(d) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee”:

                                      LIBOR Rate Margin                 for
Revolving   Alternate Base Rate             Loans, Term Loans   Margin for      
      and Letter of   Revolving Loans and     Level   Leverage Ratio   Credit
Fee   Term Loans   Commitment Fee I  
= 2.50 to 1.0
    2.00 %     1.00 %     0.400 %    
 
                        II  
= 1.50 to 1.0 but
< 2.50 to 1.0
  1.75%

  0.75%

  0.350%

   
 
                        III  
> 1.00 to 1.0 but
< 1.50 to 1.0
  1.50%

  0.50%

  0.300%

   
 
                        IV  
< 1.00 to 1.0
    1.25 %     0.25 %     0.250 %    
 
                       

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly and annual
financial information and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(a) pursuant to which the Company shall notify
the Administrative Agent of a change in the applicable pricing level based on
the financial information contained therein (each an “Interest Determination
Date”). Subject to the last sentence of this definition, such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date. Notwithstanding the foregoing, (i) the
initial Applicable Percentage for Revolving Loans and Letter of Credit Fees
shall be set at Level II until the Interest Determination Date occurring after
the delivery of the officer’s compliance certificate pursuant to Section 5.2(a)
for the quarter ended March 31, 2015, and (ii) the initial Commitment Fee shall
be set at Level II until the Interest Determination Date occurring after the
delivery of the officer’s compliance certificate pursuant to Section 5.2(a) for
the quarter ended March 31, 2015. If the Company shall fail to provide the
quarterly and annual financial information and certifications in accordance with
the provisions of Sections 5.1(a), 5.1(b) and 5.2(a), the Applicable Percentage
shall, on the date five (5) Business Days after the date by which the Company
was so required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Leverage Ratio.

“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course of business
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender,
(c) any other Lender or any Affiliate thereof or (d) the same investment advisor
as any Person described in clauses (a) – (c).

“Arranger” shall mean HSBC.

“Assignment Agreement” shall mean an Assignment Agreement, substantially in the
form of Schedule 9.6(c).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean the occurrence of an Event of Default under
Section 7.1(e).

“Borrower” and “Borrowers” shall have the meaning set forth in the first
paragraph of this Credit Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10(b).

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that (a) when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in deposits of Dollars or Foreign Currencies, as
applicable, in the London interbank market and (b) when used in connection with
a Foreign Currency Loan, the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such Foreign Currency.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation or company, capital
stock or shares, (b) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“CDOR” shall have the meaning given in the definition of “Eurocurrency Rate”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 40% or more of
the then outstanding Voting Stock of the Company; or (b) the replacement of a
majority of the Board of Directors of the Company over a two-year period from
the directors who constituted the Board of Directors at the beginning of such
period, and such replacements shall not have been approved or nominated by a
vote of at least a majority of the Board of Directors of the Company then still
in office who either were members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved.

“Closing Date” shall mean the date of this Credit Agreement.

“CLS” shall mean CLS Corporate Language Services Holding AG, a company organized
under the laws of Switzerland.

“CLS Acquisition” shall mean the acquisition by LII of all of the outstanding
shares of CLS, directly or indirectly, pursuant to the CLS Share Purchase
Agreement.

“CLS Acquisition Agreement” shall mean that certain Share Purchase Agreement
dated as of November 9, 2014, as amended to date, among LII and the CLS Sellers.

“CLS Acquisition Reps” shall have the meaning set forth in Section 4.1(d).

“CLS Parties” shall mean CLS, Tuscany and each of their respective Subsidiaries.

“CLS Sellers” shall mean the persons and entities identified as the “Sellers” in
the CLS Acquisition Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, the Security Documents, and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, upon which the Administrative Agent has been
granted a Lien.

“Commitment” shall mean the Revolving Commitments, the LOC Commitment, the
Swingline Commitments and the Term Commitments, individually or collectively, as
appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“Commitment Letter” shall mean the letter agreement dated November 8, 2014
addressed to the Borrowers from the Administrative Agent and the Arranger, as
amended, modified or otherwise supplemented.

“Commitment Percentage” shall mean the Revolving Commitment Percentage.

“Commitment Period” shall mean the period from and including the Closing Date to
but excluding the Revolving Commitment Termination Date.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with the Company within the meaning of Section 4001
of ERISA or is part of a group that includes the Company and that is treated as
a single employer under Section 414 of the Code.

“Communications” shall have the meaning set forth in Section 9.2(d).

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures of the Company and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP. The term “Consolidated
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Company
and its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents.

“Consolidated EBITDA” shall mean, for each period, the sum of (a) Consolidated
Net Income for such period, plus (b) an amount that, in the determination of
Consolidated Net Income for such period, has been deducted for (i) interest
expense; (ii) total federal, state, local and foreign income, value added and
similar taxes; (iii) non-cash charges associated with employee stock and option
plans; (iv) depreciation and amortization expense for such period; (v)
amortization or write-down of intangibles (including, but not limited to,
goodwill) (vi) up to $2,500,000 of realized foreign exchange charges related to
hedging agreements; (vii) other non-cash charges not to exceed $1,000,000 for
such period; (viii) for any period ending on or before June 30, 2016,
non-recurring cash and non-cash charges not to exceed $15,000,000 annually; and
(ix) for any period ending subsequent to June 30, 2016, non-recurring cash and
non-cash charges not to exceed $7,000,000 annually, provided, however, that such
non-recurring cash and non-cash charges in clauses (viii) and (ix) do not
exceed, without duplication, $26,700,000 in the aggregate during the term of
this Credit Agreement; minus (c) any non-cash charge (other than non-cash
charges reflected in clauses (viii) and (ix)) previously added back to
Consolidated Net Income in the calculation of Consolidated EBITDA to the extent
such non-cash charge becomes a cash charge plus realized foreign exchange gains
related to hedging agreements, all as determined in accordance with GAAP.
“Consolidated Interest Expense” shall mean, for any period, all interest expense
of the Company and its Subsidiaries (including, without limitation, the interest
component under Capital Leases, but excluding intercompany interest expense), as
determined in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items, interest income and tax credits, rebates and other
benefits) for such period of the Company and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.

“Consolidated Revenues” shall mean, for any period, revenues for such period of
the Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Copyright Licenses” shall mean any agreement, written or oral, providing for a
grant by or to a Credit Party of any right under any Copyright, including,
without limitation, any thereof referred to in Schedule 3.16, but excluding any
license of a Copyright to a Credit Party with respect to a generally available
product.

“Copyrights” shall mean (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office and any thereof referred to in Schedule 3.16, and
(b) all renewals thereof including, without limitation, any renewals thereof
referred to in Schedule 3.16.

“Corporate Investment Policy Investments” shall mean Investments made in
accordance with the Corporate Investment Policy set forth on Schedule 1.1-5
attached hereto.

“Credit Agreement” shall mean this Credit Agreement, as amended, modified,
restated, extended, replaced or supplemented from time to time in accordance
with its terms.

“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, any Assignment Agreement, the LOC
Documents, the Security Documents and all other agreements, documents,
certificates and instruments delivered to the Administrative Agent or any Lender
by any Credit Party in connection therewith (other than any Hedging Agreement,
any pooling agreement or any cash management agreement, and any agreement,
document, certificate or instrument related thereto).

“Credit Party” shall mean any of the Borrowers, the US Guarantors or the Foreign
Guarantors, individually or collectively, as appropriate.

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender and the Swingline Lender) and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (b) all liabilities and obligations, whenever arising, owing from the
Credit Parties or any of their Subsidiaries to any Hedging Agreement Provider
arising under, or in connection with, any Secured Hedging Agreement, and (c) all
liabilities and obligations, whenever arising, owing from the Credit Parties or
any of their Subsidiaries to any Lender arising under, or in connection with,
any pooling agreement or cash management agreement; provided, however, that the
definition of “Credit Party Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event that would constitute an Event of Default,
whether or not any requirement for the giving of notice or the lapse of time, or
both, or any other condition, has been satisfied.

“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, or (ii) pay to
the Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect, (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, each Swingline Lender and each Lender.

“Deposit Account Control Agreement” shall mean an agreement among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit accounts described therein, as the
same may be amended, restated, supplemented, extended, replaced or otherwise
modified from time to time.

“Designated Funding Subsidiary” shall have the meaning set forth in Section
2.1(c)(iv).

“Designating Lender” shall have the meaning set forth in Section 2.1(c)(iv).

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) applicable to such Foreign Currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office in such Lender’s
Administrative Details form; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Eurocurrency Loan” means any Loan denominated in a LIBOR Quoted Currency or
Canadian dollars.

“Eurocurrency Rate” means, with respect to any Eurocurrency Loan,
(i) denominated in a Foreign Currency that is a LIBOR Quoted Currency, the rate
per annum equal to LIBOR for such currency, or (ii) denominated in Canadian
dollars, the rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, and if either
such rate becomes unavailable, a comparable or successor rate which rate is
approved by the Administrative Agent.

“Euro Unit” shall mean the currency unit of the Euro.

“Eurodollar Reserve Percentage” shall mean for any day, the maximum rate
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) at which any bank subject thereto would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor or similar regulations relating to such reserve
requirements) against Eurocurrency Liabilities (as that term is used in
Regulation D), if such liabilities were outstanding. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Obligation of such Guarantor of , or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) the
Commodity Exchange Act (or any successor provision thereto), at the time the
guaranty of such Guarantor becomes or would become effective with respect to
such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(b) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Excluded US Subsidiary” shall have the meaning set forth in Section 5.10.

“Existing Agreement” shall have the meaning set forth in the Preamble.

“Existing Letters of Credit” shall mean each of the letters of credit described
by date of issuance, amount, beneficiary and the date of expiry on
Schedule 1.1-4 hereto.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FATCA Information” shall have the meaning set forth in Section 2.18(b)(iv).

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” means that certain Fee Letter, dated November 9, 2014, among the
Borrowers and the Administrative Agent.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for the four consecutive quarters ending on
the last day of any fiscal quarter of the Company, the ratio of (a) Consolidated
EBITDA for the applicable period, minus Consolidated Capital Expenditures for
the applicable period, minus Restricted Payments permitted under Section 6.10(c)
to the extent paid in cash during the applicable period to (b) the sum of
Consolidated Interest Expense paid or payable in cash for such period plus
amounts paid or payable in cash during such period paid in respect of federal,
state, local and foreign income, value added and similar taxes plus scheduled
principal payments of the Term Loans pursuant to Section 2.7(a).

“Flood Hazard Property” shall mean any real property of a Credit Party that is
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Borrowers” shall have the meaning set forth in the first paragraph of
this Credit Agreement.

“Foreign Credit Party” shall mean any of the Foreign Borrowers or the Additional
Foreign Guarantors, individually or collectively, as appropriate.

“Foreign Currency” shall mean Euros, Swiss Francs, Canadian dollars, Pounds
Sterling and Japanese Yen.

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) applicable to
such Foreign Currency.

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

“Foreign Guarantors” shall mean the Additional Foreign Guarantors, together with
the Company, and each individually a “Foreign Guarantor”.

“Foreign Guaranty” shall mean the guaranty of the Foreign Guarantors set forth
in Article XI.

“Foreign Lender” means a Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“Foreign Pledge Agreements” shall mean, collectively, the Charge on Shares of
Lionbridge International, the Charge on Shares of Lionbridge International
Finance Limited, and, when executed and delivered by LII after the Closing, the
Share Pledge Agreement with respect to 100% of the shares of Tuscany and
approximately 30% of the shares of CLS, executed under Swiss law.

“Foreign Pledge Documents” shall mean the Foreign Pledge Agreements and, without
limitation, any additional agreements or filings in connection with the Foreign
Pledge Agreements.

“Foreign Subsidiary” shall mean any Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding LOC Obligations with respect to Letters
of Credit issued by such Issuing Lender other than LOC Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Funding Indemnity Letter” shall mean a letter agreement between the
Administrative Agent and the Company pursuant to which the Company agrees to
indemnify the Lenders in accordance with the terms of Section 2.17 for any
funding loss or expense incurred by the Lenders related to the Loans to be made
on the Closing Date.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis (or, when used in
relation to a Foreign Subsidiary, generally accepted accounting principles in
effect in the country of such Foreign Subsidiary’s organization applied on a
consistent basis, to the extent applicable), subject, however, in the case of
determination of compliance with the financial covenants set out in Section 5.9,
to the provisions of Section 1.3.

“Guarantor” shall mean the US Guarantor and all Foreign Guarantors.

“Government Acts” shall have the meaning set forth in Section 2.19.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1 to the extent such Person is a Lender, an Affiliate of
a Lender or any other Person that was a Lender (or an Affiliate of a Lender) at
the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

“HSBC” means HSBC Bank USA, National Association

“Increase” shall have the meaning set forth in Section 2.4(a).

“Increase Effective Date” shall have the meaning set forth in Section 2.4(b).

“Increase Request” shall have the meaning set forth in Section 2.4(a).

“Incremental Facilities” shall have the meaning set forth in Section 2.4(a).

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations
(including, without limitation, earnout obligations) of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) that would
appear as liabilities on a balance sheet of such Person, (e) the principal
portion of all obligations of such Person under Capital Leases, (f) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof that would be accounted for as interest expense under GAAP, (g) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn and unreimbursed thereunder (excluding performance based letters of
credit issued to the Borrower’s customers in connection with certain long-term
contracts), (h) all preferred Capital Stock or other equity interests issued by
such Person and which by the terms thereof are (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration prior to the date which is six months after the Maturity
Date, (i) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (j) all obligations of such Person under take or pay or
similar arrangements or under commodities agreements, (k) all Indebtedness of
others of the type described in clauses (a) through (j) hereof secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (l) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (j) hereof, and (m) all Indebtedness of the type
described in clauses (a) through (j) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer,
except to the extent such Indebtedness is expressly non-recourse to such Person.
Indebtedness of any Person shall be determined in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Revolving Loans” shall mean Revolving Loans made on the Closing Date
(i) to fund the purchase price and related expenses in connection with the CLS
Acquisition, (ii) to pay fees and expenses in connection with this Agreement and
(iii) to repay or refinance all loans under the Existing Agreement.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Insolvent” shall mean being in a condition of Insolvency.

“Intellectual Property” shall mean all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, subject to availability, as selected by the
Company in the Notice of Borrowing or Notice of Conversion given with respect
thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability, as selected by the
Company by irrevocable notice to the Administrative Agent not less than (x) with
respect to LIBOR Rate Loans denominated in Dollars, three Business Days prior to
the last day of the then current Interest Period with respect thereto and
(y) with respect to LIBOR Rate Loans denominated in Foreign Currency, four
Business Days prior to the last day of the then current Interest Period with
respect thereto;

provided that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected (A) in the case of Loans denominated in
Dollars, an Alternate Base Rate Loan to replace the affected LIBOR Rate Loan and
(B) in the case of Loans denominated in Foreign Currencies, an Interest Period
of one month;

(iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date; and

(v) no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.

“Issuing Lender” shall mean (a) with respect to the Existing Letters of Credit,
HSBC, and (b) with respect to any other Letter of Credit, HSBC or any successor
in such capacity.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

“Joinder Agreement” shall mean, with respect to any new US Guarantor, a Joinder
Agreement substantially in the form of Schedule 5.10.

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement and shall include the Issuing Lender and the Swingline Lender.

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, Revolving Commitment Percentage and Term
Commitment Percentage.

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letters of Credit, in
each case as such letter of credit may be amended, modified, extended, renewed
or replaced from time to time.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

“Leverage Ratio” shall mean, with respect to the Company and its Subsidiaries on
a consolidated basis for the four consecutive quarters ending on the last day of
any fiscal quarter of the Company, the ratio of (a) Indebtedness of the Company
and its Subsidiaries on a consolidated basis on the last day of such period to
(b) Consolidated EBITDA for such four fiscal quarter period.

“LIBOR” shall mean, for any Eurocurrency Loan that is a LIBOR Quoted Currency,
as set forth in the definition of “Eurocurrency Rate”, and for any LIBOR Rate
Loan for any Interest Period therefor for U.S. Dollars, the rate of interest per
annum determined by the Administrative Agent (rounded upward to the nearest
1/100 of 1%) as the London interbank offered rate for U.S. Dollars for a period
equal in length to the relevant Interest Period as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency) as displayed on Bloomberg Page BBAM1 (or, in the
event such rate does not appear on such Bloomberg page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) on the second full Business Day preceding the first day of such
Interest Period, and in an amount approximately equal to the amount of the LIBOR
Rate Loan and for a period approximately equal to such Interest Period. In the
event that no such rate is available to the Administrative Agent, LIBOR shall be
equal to a rate per annum equal to the average rate (rounded upwards, if
necessary, to the next 1/100 of 1%) at which the Administrative Agent determines
that U.S. dollars or the applicable currency in an amount comparable to the
amount of the applicable advances are being offered to prime banks at
approximately 11:00 a.m. (London time) on the day which is two (2) Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period for settlement in immediately available funds by leading banks
in the London interbank market selected by the Administrative Agent.
Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Quoted Currency” shall mean each of the following currencies: Euros,
Swiss Francs, Pounds Sterling and Japanese Yen, in each case so long as there is
a published LIBOR rate with respect thereto.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

      LIBOR Rate =  
LIBOR
   
 
   
1.00 - Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean Loans (including Eurocurrency Loans) the rate of
interest applicable to which is based on the LIBOR Rate or the Adjusted LIBO
Rate, as applicable.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any or other security agreement or preferential arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement and any Capital Lease having substantially
the same economic effect as any of the foregoing).

“Liquidity” shall mean, at any time, the sum of (i) the Dollars reflected in
cash or cash equivalents on the most recently submitted consolidated balance
sheet of the Company as provided in Section 5.1, plus (ii) Accessible Borrowing
Availability.

“Loan” shall mean a Revolving Loan, a Swingline Loan, and/or a Term Loan, as
appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and, with respect to each Lender, the commitment of such
Lender to purchase participation interests in the Letters of Credit up to such
Lender’s LOC Commitment as specified in the Lender Commitment Letter or in the
Register, as such amount may be reduced from time to time in accordance with the
provisions hereof.

“LOC Committed Amount” shall have the meaning set forth in Section 2.2(a).

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

“LOC Mandatory Borrowing” shall have the meaning set forth in Section 2.2(e).

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any successor thereto as
from now and from time to time hereinafter in effect.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company and its
Subsidiaries, taken as a whole, to perform their respective obligations, when
such obligations are required to be performed, under this Credit Agreement or
any other Credit Document or (c) the validity or enforceability of this Credit
Agreement or any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Contract” shall mean any contract, agreement, permit or license,
written or oral, of the Company or any of its Subsidiaries as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Material Domestic Subsidiary” shall mean, as of any date of determination, any
direct or indirect Domestic Subsidiary of the Company (a) that individually
generates more than two and one-half percent (2.5%) of Consolidated Revenues for
the period of four consecutive fiscal quarters ending as of the end of the
fiscal quarter immediately preceding such date of determination on a pro forma
basis or (b) that is required to become a US Guarantor pursuant to the terms of
Section 5.10.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea formaldehyde insulation.

“Mortgage Instrument” shall mean any mortgage, deed of trust, deed to secure
debt or similar agreement or instrument executed by a Credit Party in favor of
the Administrative Agent pursuant to the terms of Section 5.12, as the same may
be amended, modified, restated or supplemented from time to time.

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Administrative Agent in an amount
satisfactory to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.1 and (ii) has been approved
by the Required Lenders and, in the case of amendments that require the approval
of all or all affected Lenders of a particular Class, Required Class Lenders of
such Class.

“Note” or “Notes” shall mean the Revolving Notes, and/or the Swingline Note,
and/or the Term Notes, collectively, separately or individually, as appropriate.

“Notice of Borrowing” shall mean a written request for a Revolving Loan, a
Swingline Loan or a Term Loan, in each case substantially in the form of
Schedule 2.1(c)(i).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Schedule 2.10.

“OFAC” shall have the meaning given in Section 3.28.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

“Participant” shall have the meaning set forth in Section 9.6(b).

“Participating Member State” shall mean each country so described in any EMU
Legislation.

“Participation Interest” shall mean the purchase by a Revolving Lender of a
participation interest in Letters of Credit as provided in Section 2.2 and in
Swingline Loans as provided in Section 2.3.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to a Credit Party of any right to manufacture, use or sell
any invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16.

“Patents” shall mean (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, including, without limitation,
any thereof referred to in Schedule 3.16, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations in part thereof, including, without limitation,
any thereof referred to in Schedule 3.16.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean (x) the CLS Acquisition, provided that it is
consummated pursuant to the terms of the CLS Acquisition Agreement and without
waiver of any such terms or conditions (except with the prior written consent of
the Administrative Agent), and (y) any other acquisition or any series of
related acquisitions by a Credit Party of (a) the assets or a majority of the
outstanding Voting Stock or economic interests of a Person or (b) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case with respect to such other
acquisition or series of related acquisitions pursuant to clause (y), that is a
type of business (or assets used in a type of business) permitted to be engaged
in by the Credit Parties and their Subsidiaries pursuant to Section 6.3 hereof,
so long as (i) no Default or Event of Default shall then exist or would exist
after giving effect thereto, (ii) the Administrative Agent shall have received
written notice of such acquisition at least fifteen (15) days prior to the
consummation of such acquisition, (iii) the Administrative Agent shall have
received a consolidated balance sheet and a consolidated statement of income of
the Credit Parties and their Subsidiaries, giving pro forma effect to such
acquisition, that demonstrate to the reasonable satisfaction of the
Administrative Agent, and the Credit Parties shall provide calculations that
demonstrate to the reasonable satisfaction of the Administrative Agent, that,
after giving effect to such acquisition, the Credit Parties shall be in
compliance with the Leverage Ratio set forth in Section 5.9(a) on a Pro Forma
Basis (but reduced by 0.25 to 1.00 solely for the purposes of such calculation
of Pro Forma compliance with 5.9(a)), (iv) the Administrative Agent shall have
received any available historical financial statements of the Target (for the 3
fiscal years prior to such acquisition) and such other information with respect
to the Target or such acquisition as may be reasonably required by the
Administrative Agent, (v) the Administrative Agent, on behalf of the Lenders,
shall have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest in all property
(including, without limitation, Capital Stock) acquired with respect to the
Target to the extent required by the terms of Sections 5.10 and 5.12 and the
Target, if a Person, shall have executed a Joinder Agreement to the extent
required by the terms of Section 5.10, (vi) such acquisition shall not be a
“hostile” acquisition and shall have been approved by the Board of Directors
and/or shareholders of the applicable Credit Party and the Target. In addition,
if any amount of the consideration paid by the Credit Party to the Target (or
its stockholders) consists of cash, then such acquisition either (A) shall have
been approved by the Required Lenders or (B) shall be subject to the following
additional requirements: (i) after giving effect to such acquisition, Liquidity
shall be no less than $20,000,000, and (ii) the total consideration (including
cash, assumed Indebtedness, earnout obligations, deferred compensation and other
forms of consideration, but excluding consideration consisting of Capital Stock
of the Company and amounts financed with the net proceeds of a substantially
concurrent issuance of Capital Stock of the Company) for (A) any single
acquisition (or series of related acquisitions) shall not exceed $40,000,000 and
(B) all such acquisitions made during the term of this Credit Agreement shall
not exceed $75,000,000 in the aggregate.

“Permitted Investments” shall mean:

(a) cash and Corporate Investment Policy Investments;

(b) receivables owing to the Company or any of its Subsidiaries and advances to
suppliers, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

(c) loans and advances to employees (other than officers or directors) in an
aggregate amount not to exceed $250,000 at any time outstanding;

(d) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(e) Investments, acquisitions or transactions permitted under Section 6.4(b);

(f) Hedging Agreements, pooling agreements and cash management agreements to the
extent permitted pursuant to Section 6.1;

(g) Investments in and loans to Credit Parties (other than Foreign Credit
Parties);

(h) Investments in and loans to Foreign Subsidiaries (including Foreign Credit
Parties) by Foreign Subsidiaries (including Foreign Credit Parties);

(i) so long as no Default or Event of Default then exists or would exist after
giving effect to any such Investment, (x) Investments in and loans to any
Foreign Subsidiary by a US Credit Party in accordance with the historical
practices of the US Credit Parties and (y) other Investments in and loans to any
Foreign Subsidiary by a US Credit Party in an aggregate amount, with respect to
all Foreign Subsidiaries, not to exceed (in the case of clause (y)), when
combined (without duplication) with any outstanding Indebtedness incurred
pursuant to clause (ii) of Section 6.1(i), $10,000,000 at any time outstanding;

(j) Investments and transactions permitted pursuant to Sections 6.1, 6.4 and
9.21 to the extent not already permitted pursuant to this definition;

(k) additional loan advances and/or Investments; provided that such loans,
advances and/or Investments made pursuant to this clause shall not exceed an
aggregate amount of $5,000,000; and

(l) Permitted Acquisitions and all Investments made in connection with the
acquisition of such Permitted Acquisitions.

“Permitted Liens” shall mean:

(a) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Lenders;

(b) Liens in favor of a Hedging Agreement Provider in connection with any
Secured Hedging Agreement, but only if such Hedging Agreement Provider and the
Administrative Agent, on behalf of the Lenders, shall share pari passu in the
collateral subject to such Liens;

(c) Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided that (i) any such Lien attaches to the property securing such
Indebtedness or Capital Lease Obligations concurrently with or within 90 days
after the acquisition thereof and (ii) such Lien attaches solely to the property
so acquired in such transaction;

(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed 90 days), if any, related
thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP (or, in the case of Subsidiaries with
significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 90 days or which are being contested in good faith by
appropriate proceedings; provided that a reserve or other appropriate provision
shall have been made therefor and such liens shall have been incurred in the
ordinary course of business and consistent with historical practice of the
Company and its Subsidiaries;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance, old age pensions and other social security legislation and deposits
securing liability to insurance carriers under insurance or self insurance
arrangements in the ordinary course of business and consistent with historical
practice of the Company and its Subsidiaries;

(g) deposits to secure the performance of bids, tenders, trade contracts, (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced;

(i) Liens existing on the Closing Date and set forth on Schedule 1.1-2; provided
that (i) no such Lien shall at any time be extended to cover property or assets
other than the property or assets subject thereto on the Closing Date and
(ii) the principal amount of the Indebtedness secured by such Liens shall not be
increased, extended, renewed, refunded or refinanced;

(j) easements, rights-of-way, zoning restrictions, restrictions on the use of
real property, minor defects or irregularities in title, landlord’s or lessor’s
liens and other similar encumbrances not interfering in any material respect
with the value or use of the property to which such encumbrance applies;

(k) Liens on equipment arising from precautionary UCC financing statements or
similar statements under foreign laws relating to the lease of such equipment to
the extent permitted by this Credit Agreement;

(l) Liens arising out of judgments not resulting in an Event of Default;

(m) Liens on (i) the property of a Person existing at the time such Person
becomes a Subsidiary of the Company and (ii) on property or assets existing at
the time such property or assets are acquired by the Company or any of its
Subsidiaries, in each case, in a transaction permitted hereunder securing
Indebtedness in an aggregate principal amount not to exceed (x) $6,000,000 at
any time during the period on or before January 31, 2015, and $2,000,000 at any
time thereafter; provided, however, that (A) any such Lien shall secure only
those obligations that it secures on the date such Person becomes a Subsidiary
or such property or assets are acquired, (B) any such Lien may not extend to any
other property other than the property subject to such Lien on the date such
Person becomes a Subsidiary or such property or assets are acquired and (C) any
such Lien was not created in anticipation of or in connection with the
transaction or series of transactions pursuant to which such Person became a
Subsidiary of the Company or such property or assets were acquired; and

(n) licenses of Intellectual Property granted in the ordinary course of
business.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated on such
date, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreements” shall mean, collectively, the US Pledge Agreement and the
Foreign Pledge Agreements.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guaranty or grant of the relevant security interest becomes or would
become effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by any Credit
Party or any of its Subsidiaries which results in the receipt by the Company or
any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason thereof.

“Register” shall have the meaning set forth in Section 9.6(d).

“Reimbursement Obligation” shall mean the obligation of the Company to reimburse
the Issuing Lender pursuant to Section 2.2(d) for amounts drawn under Letters of
Credit.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. §4043.

“Required Lenders” shall mean, as of any date of determination, two or more
Lenders holding more than fifty percent (50%) of (a) the outstanding Revolving
Commitments (including outstanding Revolving Loans and participations in Letters
of Credit and Swingline Loans) and Term Loans, or (b) if the Revolving
Commitments have been terminated, the outstanding Loans and Participation
Interests; provided, however, that if any Lender shall be a Defaulting Lender at
such time, then there shall be excluded from the determination of Required
Lenders, Obligations (including Participation Interests) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, as to (a) the Company, the President, the
Chief Executive Officer, the Chief Financial Officer and the Treasurer or
(b) any other Credit Party, any duly authorized officer thereof.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation, (e) any
prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt or (f) any payment of Subordinated Debt in violation
of the subordination terms thereof.

“Revaluation Date” shall mean, with respect to any Extension of Credit, each of
the following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set; (b) in connection with any extension or
conversion or continuation of an existing Loan, the Business Day that is the
earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation; (c) each date a Letter of Credit is issued or
renewed pursuant to Section 2.2 or amended in such a way as to modify the LOC
Obligations; (d) the date of any reduction of any of the Revolving Committed
Amount or the LOC Committed Amount pursuant to the terms of Section 2.6, as the
case may be; and (e) such additional dates as the Administrative Agent or the
Required Lenders shall deem necessary. For purposes of determining availability
hereunder, the rate of exchange for any Foreign Currency shall be the Spot Rate.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to
Section 2.1(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.1(b) under the caption “Revolving Commitment”, or opposite such
caption in the Assignment Agreement pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Assignment Agreement pursuant to which such Lender
became a Lender hereunder, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 9.6(c).

“Revolving Commitment Termination Date” shall mean January 2, 2020.

“Revolving Committed Amount” shall mean ONE HUNDRED MILLION DOLLARS
($100,000,000), as such amount may be increased from time to time as provided in
Section 2.4 or reduced from time to time as provided in Section 2.6.

“Revolving Credit Maturity Date” shall mean the Revolving Commitment Termination
Date.

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.

“Revolving Loans” shall have the meaning set forth in Section 2.1.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers in favor of each of the Revolving Lenders requesting a promissory note
evidencing the Revolving Loans provided pursuant to Section 2.1(f), individually
or collectively, as appropriate, as such promissory notes may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

“Sanctions” shall have the meaning given in Section 3.28.

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider to the extent permitted pursuant to
Section 6.1, as amended, modified, supplemented, extended or restated from time
to time.

“Security Agreement” shall mean the Security Agreement dated as of December 21,
2006 given by the Company and the US Guarantors to the Administrative Agent, as
amended, modified or supplemented from time to time in accordance with its
terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreements,
the Foreign Pledge Documents, the Mortgage Instruments and all other agreements,
documents and instruments relating to, arising out of, or in any way connected
with any of the foregoing documents or granting to the Administrative Agent,
Liens or security interests to secure, inter alia, the Credit Party Obligations
whether now or hereafter executed and/or filed, each as may be amended from time
to time in accordance with the terms hereof, executed and delivered in
connection with the granting, attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements.

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

“Specified Representations” shall have the meaning set forth in Section 4.1(d).

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
HSBC as the spot rate for the purchase by HSBC of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. EST on the date two Business Days prior to the date as of which the
foreign exchange computation is made.

“Statutory Reserve Rate” means, with respect to any Foreign Currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Required Lenders.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Company.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including, to the extent applicable, any Secured Hedging Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

“Swingline Lender” shall mean HSBC and any successor in such capacity.

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.3(a).

“Swingline Mandatory Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).

“Swingline Note” shall mean the promissory note of the Company in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” shall mean the date upon which all Credit Party Obligations
(excluding any continuing obligations under any Secured Hedging Agreements,
pooling agreements or cash management agreements) have been paid in full in cash
(other than indemnification obligations with respect to which no claim has been
asserted, which shall survive the termination of the Credit Documents), all
Commitments have been terminated, and all Letters of Credit have expired undrawn
or been terminated.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.1(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.1(a) under the caption “Term Commitment”
or opposite such caption in the Assignment Agreement pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Credit Agreement. The Term Commitment
of all of the Term Lenders on the Closing Date shall be $35,000,000.

“Term Commitment Percentage” shall mean, for each Term Lender, the percentage
identified as its Term Commitment Percentage in its Lender Commitment Letter or
in the Assignment Agreement pursuant to which such Lender became a Term Lender
hereunder, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 9.6(c).

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) after the funding
of the Term Loans pursuant to Section 2.1(a), the aggregate principal amount of
the Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time, and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Loan Maturity Date” shall mean January 2, 2020.

“Term Note” or “Term Notes” shall mean the promissory notes of the Borrowers in
favor of each of the Term Lenders requesting a promissory note evidencing the
Term Loans provided pursuant to Section 2.1(f), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Trademark License” shall mean any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16, but excluding any
license of a Trademark to a Credit Party with respect to a generally available
product.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress and
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.16, and (b) all renewals
thereof, including, without limitation, any thereof referred to in
Schedule 3.16.

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day. A Tranche may sometimes be referred to as
a “LIBOR Tranche”.

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

“Transferee” shall have the meaning set forth in Section 9.6(f).

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“Tuscany” shall mean Tuscany Holding AG, a Swiss Aktiengesellschaft.

“US Credit Parties” shall mean the Company and the US Guarantors.

“US Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“US Guaranty” shall mean the guaranty of the US Guarantors set forth in
Article X.

“US Pledge Agreement” shall mean the Pledge Agreement dated as of December 21,
2006 executed in favor of the Administrative Agent by the Company and each of
the US Guarantors, as amended, modified, restated or supplemented from time to
time.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Works” shall mean all works that are subject to copyright protection pursuant
to Title 17 of the United States Code.



      Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Credit Documents or
any certificate or other document made or delivered pursuant hereto.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



      Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Company shall notify the Administrative Agent that it
wishes to amend the definitions of Consolidated EBITDA, Consolidated Interest
Expense or Indebtedness or any provision in Section 5.9 to eliminate the effect
of any change in GAAP on the operation of any such definition or provision (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend any such definition or provision for such purpose), then the Company’s
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Company and the Required Lenders and, provided
further that (and notwithstanding anything to the contrary contained herein),
unless the Company gives notice to the Administrative Agent that the Company has
elected to proceed in accordance with the immediately prior provision, the
definitions of Consolidated EBITDA, Consolidated Interest Expense and
Indebtedness and all provisions of Section 5.9, to the extent in each case that
they relate to the accounting for leases, shall be calculated and the Company’s
compliance with such provisions shall be determined on the basis of GAAP in
effect as of the Closing Date, without giving effect to any subsequent change.

The Company shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
and (ii) a reasonable estimate of the effect on the financial statements on
account of such changes in application.



      Section 1.4 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Credit Agreement and the
other Credit Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.



      Section 1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.



      Section 1.6 Redenomination of Certain Foreign Currencies and Computation
of Dollar Amounts.

(a) Each obligation of the Borrowers to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

ARTICLE II.
THE LOANS; AMOUNT AND TERMS



      Section 2.1 Loans.

(a) Term Loans. Subject only to the funding conditions set forth in Section 4.1
of this Credit Agreement, each Term Lender agrees to make a loan to one or more
Borrowers, as designated by the Company (each such loan, a “Term Loan”) on the
Closing Date in such Term Lender’s applicable Term Commitment Percentage of the
Term Commitment. The Term Commitment shall automatically reduce to $0, and the
commitments of the Term Lenders to make Term Loans shall automatically
terminate, concurrently with the making of the Term Loans on the Closing Date.
Term Loans that are repaid or prepaid by Borrower, in whole or in part, may not
be reborrowed. Term Loans may be made in Dollars or in a Foreign Currency. Term
Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the applicable Borrower may request; provided, however,
the Term Loans may only consist of Alternate Base Rate Loans unless the
Borrowers deliver a Funding Indemnity Letter to the Administrative Agent at
least three Business Days (with respect to Term Loans denominated in Dollars) or
four Business Days (with respect to Term Loans denominated in a Foreign
Currency) prior to the Closing Date. Term Loans that are Foreign Currency Loans
shall consist only of LIBOR Rate Loans.

(b) Revolving Commitment. On the Closing Date, subject only to the funding
conditions set forth in Section 4.1 of this Credit Agreement with respect to the
Initial Revolving Loans funded on the Closing Date, and thereafter, during the
Commitment Period, subject to the other terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars and
in Foreign Currencies (the “Revolving Loans”) to one or more Borrowers (as
selected by the Company) from time to time in an aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) equal to its
Revolving Commitment for the purposes hereinafter set forth ; provided, however,
that (i) with regard to each Revolving Lender individually, the sum of the
aggregate principal Dollar Amount of such Revolving Lender’s outstanding
Revolving Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans plus such Revolving Lender’s Revolving Commitment
Percentage of LOC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (ii) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of outstanding Revolving Loans plus outstanding Swingline
Loans plus outstanding LOC Obligations shall not exceed the Revolving Committed
Amount then in effect. Revolving Loans may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the Company may request, and
may be repaid and reborrowed in accordance with the provisions hereof; provided,
however, Revolving Loans made on the Closing Date or any of the three Business
Days following the Closing Date may only consist of Alternate Base Rate Loans
unless the Company delivers a Funding Indemnity Letter to the Administrative
Agent at least three Business Days (with respect to Revolving Loans denominated
in Dollars) or four Business Days (with respect to Revolving Loans denominated
in Foreign Currencies) prior to the Closing Date. Revolving Loans that are
Foreign Currency Loans shall consist only of LIBOR Rate Loans.

(c) Borrowings of Loans.

(i) Notice of Borrowing. The Company shall request a Loan borrowing by
delivering a Notice of Borrowing (or telephone notice promptly confirmed in
writing by delivery of a Notice of Borrowing, which delivery may be by fax) to
the Administrative Agent (A) not later than 11:00 A.M. EST (I) on the Business
Day prior to the date of requested borrowing in the case of Alternate Base Rate
Loans and (II) on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans and (B) not later than 3:00 P.M.
(London, England time) four Business Days prior to the date of the requested
borrowing in the case of Foreign Currency Loans. Each such request for borrowing
shall be irrevocable and shall specify (1) the applicable Borrower, (2) whether
such Loan is the Term Loans or, if after the Closing Date, if a Revolving Loan
is requested, (3) the date of the requested borrowing (which shall be a Business
Day), (4) the aggregate principal amount to be borrowed, (5) the applicable
currency in which the Loan is to be funded, (6) if the Loan is to be made in
Dollars, whether the borrowing shall be comprised of Alternate Base Rate Loans,
LIBOR Rate Loans or a combination thereof, (7) if the Loan is to be made in a
Foreign Currency, that such Loan shall be comprised solely of LIBOR Rate Loans
and (8) if LIBOR Rate Loans are requested, the Interest Period(s) therefor. If
the Company shall fail to specify in any such Notice of Borrowing (w) the
applicable Borrower, then such notice shall be deemed to be a request for a Loan
to be made to the Company, (x) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, (y) the type of Loan requested in the case of a
Loan to be made in Dollars, then such notice shall be deemed to be a request for
an Alternate Base Rate Loan hereunder or (z) the currency for such Loan, then
such Loan shall be made in Dollars. The Administrative Agent shall give notice
to each Term Lender and/or Revolving Lender, as applicable, promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such Term
Lender’s and/or Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each Revolving Loan which is an Alternate Base Rate Loan
shall be in a minimum aggregate Dollar Amount (determined as of the most recent
Revaluation Date) of $1,000,000 and in integral multiples of $500,000 in excess
thereof (or the remaining amount of the Revolving Committed Amount, if less).
Each Revolving Loan which is an LIBOR Rate Loan shall be in a minimum aggregate
Dollar Amount (determined as of the most recent Revaluation Date) of $1,000,000
and in integral multiples of $500,000 in excess thereof (or the remaining amount
of the Revolving Committed Amount, if less).

(iii) Advances. Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing and/or its Term Commitment Percentage of the Term
Loans, as applicable, available to the Administrative Agent, for the account of
the applicable Borrower, in Dollars or the applicable Foreign Currency and in
funds immediately available to the Administrative Agent, at the Administrative
Agent’s Office by (A) 1:00 P.M. EST on the date specified in the applicable
Notice of Borrowing in the case of any Loan denominated in Dollars and (B) the
Applicable Time specified by the Administrative Agent in the case of any Loan
that is a Foreign Currency Loan. Such borrowing will then be made available to
the applicable Borrower by the Administrative Agent by crediting the account of
the applicable Borrower on the books of the Administrative Agent’s Office with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and/or the Term Lenders and in like funds as received by the
Administrative Agent.

(iv) Foreign Funding Subsidiaries. Each Lender (a “Designating Lender”) shall
have the right to designate a Subsidiary or Affiliate (a “Designated Funding
Subsidiary”) to fund any Loan to any Foreign Borrower; provided that (i) the
Designated Funding Subsidiary shall become a Lender under this Credit Agreement
pursuant to documentation reasonably satisfactory to the Administrative Agent,
(ii) the Designating Lender shall be responsible for funding its Revolving
Commitment Percentage and/or Term Commitment Percentage of any Revolving Loan
and/or Term Loan to such Foreign Borrower to the extent such Designated Funding
Subsidiary fails to fund such Loan, (iii) the Credit Parties, the Administrative
Agent and the Lenders shall continue to deal with the Designating Lender rather
than the Designated Funding Subsidiary for all purposes of this Credit
Agreement, including for purposes of any notification to the Lenders (other than
Notices of Borrowing and Notices of Conversion/Extension, which shall be sent to
any Designated Funding Subsidiary to the extent applicable), (iv) any consent
given by such Designating Lender with respect to any amendment, waiver or other
modification of any term of a Credit Document shall be deemed given on behalf of
itself and the Designated Funding Subsidiary and (v) unless otherwise directed
in writing by such Designating Lender, any payments with respect to a Loan
funded by the Designated Funding Subsidiary shall be made to such Designated
Funding Subsidiary.

(d) Reborrowing and Repayment of Revolving Loans. Subject to the terms of this
Credit Agreement, Revolving Loans may be borrowed, repaid and reborrowed during
the Commitment Period. The principal amount of all Revolving Loans shall be due
and payable in full on the Revolving Commitment Termination Date, unless
accelerated sooner pursuant to Section 7.2.

(e) Interest. Subject to the provisions of Section 2.9, Loans shall bear
interest as follows:

(i) Alternate Base Rate Loans. During such periods as Loans shall be comprised
of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Percentage, if any; and

(ii) LIBOR Rate Loans. During such periods as Loans shall be comprised of LIBOR
Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum rate
equal to (i) if in U.S. Dollars, the LIBOR Rate plus the Applicable Percentage
for LIBOR Rate Loans, and (ii) if in a Foreign Currency, the Adjusted LIBO Rate
plus the Applicable Percentage for LIBOR Rate Loans.

Interest on Loans shall be payable in arrears on each Interest Payment Date.

(f) Notes; Covenant to Pay.

(i) Each Revolving Lender’s Revolving Commitment shall be evidenced, upon such
Revolving Lender’s request, by duly executed promissory notes of the Borrowers
to such Revolving Lender in substantially the form of Schedule 2.1(f). The
Borrowers covenant and agree to pay the Revolving Loans in accordance with the
terms of this Credit Agreement and the Revolving Note or Revolving Notes.

(ii) Each Term Lender’s Term Loans shall be evidenced, upon such Term Lender’s
request, by duly executed promissory notes of the Borrowers to such Term Lender
in substantially the form of Schedule 2.1(f)(ii). The Borrowers covenant and
agree to pay the Term Loans in accordance with the terms of this Credit
Agreement and the Term Note or Term Notes.



      Section 2.2 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Company from time to time upon request in a form acceptable to
the Issuing Lender; provided, however, that (i) the aggregate Dollar Amount of
LOC Obligations shall not at any time exceed TEN MILLION DOLLARS ($10,000,000)
(the “LOC Committed Amount”), (ii) the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not at any time exceed the Revolving Committed Amount then in
effect, (iii) all Letters of Credit shall be denominated in Dollars or a Foreign
Currency and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs, and trade letters of
credit. Except as otherwise expressly agreed upon by all the Revolving Lenders,
no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Company or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date that
is five (5) Business Days prior to the Revolving Commitment Termination Date.
Each Letter of Credit shall comply with the related LOC Documents. The issuance
and expiry date of each Letter of Credit shall be a Business Day. Any Letters of
Credit issued hereunder shall be in a minimum original face amount acceptable to
the Issuing Lender and the Administrative Agent. The Company’s reimbursement
obligations in respect of each Existing Letter of Credit, and each Revolving
Lender’s participation obligations in connection therewith, shall be governed by
the terms of this Credit Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender and the Administrative Agent at least five
(5) Business Days prior to the requested date of issuance. Each Issuing Lender
will provide to the Administrative Agent each month and otherwise promptly upon
the request of the Administrative Agent, for dissemination to the Revolving
Lenders, a detailed report specifying the Letters of Credit which are then
issued and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred. The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit. The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

(c) Participations. Each Revolving Lender, (i) on the Closing Date with respect
to each Existing Letter of Credit and (ii) upon issuance of any other Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender, in Dollars, the Dollar Amount of its Revolving Commitment Percentage of
such unreimbursed drawing pursuant to and in accordance with the provisions of
subsection (d) hereof. The obligation of each Revolving Lender to so reimburse
the Issuing Lender shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Company to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Company and the Administrative Agent.
The Company shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (with the proceeds of a Revolving Loan obtained hereunder or
otherwise), in Dollars, in the Dollar Amount and in same day funds as provided
herein or in the LOC Documents. If the Company shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Alternate Base Rate plus the
Applicable Percentage for Revolving Loans that are Alternate Base Rate Loans
plus two percent (2%) for so long as such amount shall be unreimbursed. Unless
the Company shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Company shall
be deemed to have requested a LOC Mandatory Borrowing, in Dollars, in the Dollar
Amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. Subject to the
terms of Section 2.19, the Company’s Reimbursement Obligations hereunder shall
be absolute and unconditional under all circumstances irrespective of any rights
of set off, counterclaim or defense to payment the Company may claim or have
against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of the Company to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. The Issuing Lender will promptly notify the other Revolving
Lenders of the amount of any unreimbursed drawing and each Revolving Lender
shall promptly pay to the Administrative Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the Dollar Amount of such
Revolving Lender’s Revolving Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the day such notice is received by such Revolving
Lender from the Issuing Lender if such notice is received at or before 2:00 p.m.
EST, otherwise such payment shall be made at or before 12:00 Noon EST on the
Business Day next succeeding the day such notice is received. If such Revolving
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Revolving Lender pays such amount to
the Issuing Lender in full at a rate per annum equal to, if paid within two
(2) Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Revolving Lender’s
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Company shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in
Dollars (each such borrowing, a “LOC Mandatory Borrowing”) shall be made
(without giving effect to any termination of the Commitments pursuant to Section
7.2) pro rata based on each Revolving Lender’s respective Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans on the day such notice is received by the Revolving Lenders from
the Administrative Agent if such notice is received at or before 2:00 P.M. EST,
otherwise such payment shall be made at or before 12:00 Noon EST on the Business
Day next succeeding the date such notice is received, in each case
notwithstanding (i) the amount of LOC Mandatory Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
failure of any such request or deemed request for Revolving Loan to be made by
the time otherwise required in Section 2.1(c), (v) the date of such LOC
Mandatory Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
LOC Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund (as of the date the LOC Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Company on or after
such date and prior to such purchase), in Dollars, the Dollar Amount of its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the LOC Mandatory Borrowing would otherwise have occurred, then the
amount of such Revolving Lender’s unfunded Participation Interest therein shall
bear interest payable by such Revolving Lender to the Issuing Lender upon
demand, at the rate equal to, if paid within two (2) Business Days of such date,
the Federal Funds Effective Rate, and thereafter at a rate equal to the
Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender and
the Company when a Letter of Credit is issued, (i) the rules of “International
Standby Practices 1998,” as most recently published by the Institute of
International Banking Law & Practice at the time of issuance, shall apply to
each standby Letter of Credit and (ii) the rules of The Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
trade Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application and any LOC Documents relating to the Existing Letters of Credit),
this Credit Agreement shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including without limitation
Section 2.2(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Company so long as such Letter of Credit and the Issuing Lender’s
issuance thereof complies with all applicable Requirements of Law; provided
that, notwithstanding such statement, the Company shall be the actual account
party for all purposes of this Credit Agreement for such Letter of Credit and
such statement shall not affect the Company’s Reimbursement Obligation hereunder
with respect to such Letter of Credit.

(j) Existing Letters of Credit. On the Closing Date, the Existing Letters of
Credit shall automatically, and without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof. In
connection therewith, each Revolving Lender shall automatically, and without any
action on the part of any Person, be deemed to have acquired from the Issuing
Lender a participation in each such Existing Letter of Credit in accordance with
Section 2.2(c).



      Section 2.3 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans in Dollars to the Company (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000) (the
“Swingline Committed Amount”) and (ii) the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not exceed the Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Company not later than 12:00 Noon EST on any Business Day requesting
that a Swingline Loan be made, the Swingline Lender will make Swingline Loans in
Dollars available to the Company on the same Business Day such request is
received by the Administrative Agent. Swingline Loan borrowings hereunder shall
be made in minimum amounts of $100,000 and in integral amounts of $100,000 in
excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Revolving Commitment Termination Date. The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Company and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Company shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such deemed request shall also be deemed to have
been given one Business Day prior to each of (i) the Revolving Commitment
Termination Date, (ii) the occurrence of a Bankruptcy Event, (iii) upon
acceleration of the Credit Party Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (iv) the exercise of
remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Swingline Mandatory
Borrowing”). Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence on the date such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M. EST, otherwise such payment shall be made at or before 12:00 EST Noon
on the Business Day next succeeding the date such notice is received
notwithstanding (I) the amount of Swingline Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (II) whether any conditions specified in Section 4.2 are then
satisfied, (III) whether a Default or an Event of Default then exists,
(IV) failure of any such request or deemed request for Revolving Loans to be
made by the time otherwise required in Section 2.1(c)(i), (V) the date of such
Swingline Mandatory Borrowing, or (VI) any reduction in the Revolving Committed
Amount or termination of the Revolving Commitments immediately prior to such
Swingline Mandatory Borrowing or contemporaneously therewith. In the event that
any Swingline Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Swingline Mandatory Borrowing would otherwise have occurred, but adjusted for
any payments received from the Company on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (A) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (B) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Swingline Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Swingline Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.9,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage, if any, for Revolving Loans that are
Alternate Base Rate Loans. Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Company to the Swingline Lender in the original amount of
the Swingline Committed Amount and substantially in the form of Schedule 2.3(d).



      Section 2.4 Increase in Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
the Company may from time to time, upon notice to the Administrative Agent (who
shall promptly notify the Lenders), request (an “Increase Request”) (i) one or
more incremental Term Loans and/or (ii) an increase in the Revolving Commitments
(each such incremental Term Loan and/or increase under clause (ii), an
“Increase” or an “Incremental Facility” and, collectively, the “Incremental
Facilities”), in an aggregate amount for all such Incremental Facilities of up
to but not exceeding $65,000.000; provided that (i) any such Increase Request
shall be in a minimum amount of $10,000,000, and (ii) the Company may make a
maximum of three such requests. If the Company delivers an Increase Request,
each Lender shall have the option, but not any obligation, to participate in
such Increase Request to the extent of its Revolving Commitment Percentage
and/or Term Commitment Percentage thereof (as applicable) by delivering a
written notice to the Administrative Agent and the Company within ten Business
Days of such Lender’s receipt of the Increase Request (it being agreed and
understood that such Lender shall be deemed to have elected not to participate
in the Increase Request if it does not respond to the Increase Request within
ten Business Days of its receipt thereof). Neither the Administrative Agent nor
any Lender shall have any obligation or other commitment to participate in any
such increase in the Revolving Commitments or in an Incremental Facility. If one
or more of the Lenders elect not to participate in the Increase Request, then
the Lenders participating in the Increase Request may, at their option (but
without any obligation), elect to participate in such remaining portion of the
Increase Request (with such remaining portion to be allocated ratably among such
participating Lenders based on their respective Revolving Commitment Percentages
and/or Term Commitment Percentages thereof, as applicable, (as such percentages
are adjusted to reflect the absence of the Lenders not participating in such
Increase Request so that the total percentages shall equal 100% of such
remaining amount being allocated) or as otherwise may be agreed by such
participating Lenders). To achieve the full amount of an Increase Request, and
subject to the approval of the Administrative Agent, the Swingline Lender and
the Issuing Lender, such approval not to be unreasonably withheld, the Company
may invite other banks, financial institutions and investment funds to join this
Credit Agreement as Lenders hereunder, provided that such other banks, financial
institutions and investment funds shall enter into such joinder agreements to
give effect thereto as the Administrative Agent may reasonably request. The
Administrative Agent, the Borrower and the Lenders participating in such
Increase may amend this Credit Agreement or any other Credit Document solely as
may be necessary to reflect the increase in the Revolving Commitment or the Term
Facilities, and the Borrowers will execute replacement Notes for each
participating Lender or new Notes for each new Lender who requests a Note,
reflecting the increased amount of such Lender’s share of the Revolving
Commitment or such Lender’s Term Loans, as applicable, or, in the case of a new
Lender, the amount of such Lender’s Revolving Commitment or Term Loans. The
Borrowers agree to execute such amendments and supplements to the Security
Documents as the Administrative Agent reasonably deems necessary in connection
with an Increase Request.

(b) Effective Date and Allocations. If the Revolving Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase and any such allocations shall share ratably from
the guarantees and security interests created by the applicable Security
Documents. The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(c) Conditions to Effectiveness of Increase. It shall be a condition precedent
to any such Increase, that (a) no Default or Event of Default exists or would
exist after giving effect to such Increase, (b) all financial covenants would be
satisfied on a pro forma basis after giving effect to any such Increase, (c) the
Administrative Agent consents to any new Lender (such consent not to be
unreasonably withheld), (d) the Swingline Lender and the Issuing Lender consent
to any new Lender participating in the Revolving Credit Facility, (e) [omitted],
(f) such Incremental Facilities will share pari passu in the Collateral, (g) all
fees and expenses owing in respect of such Increase to the Administrative Agent
and the Lenders (other than any Defaulting Lender) shall have been paid, (h) if
such Incremental Facility is a term loan facility, (i) the maturity date
applicable to such Incremental Facility will not be earlier than the Term Loan
Maturity Date, (ii) the weighted average life to maturity of such Incremental
Facility will not be shorter than the weighted average life to maturity of the
existing Term Facility and (iii) all other terms of such Incremental Facility,
if not consistent with the terms of the existing Term Facility, will be as
agreed between the Borrowers and the Lenders providing such Incremental
Facility, (i) if such Incremental Facility is a revolving facility, such
Incremental Facility will be documented solely as an increase to the Revolving
Commitment, and (j) the Company shall deliver to the Administrative Agent a
certificate of each Credit Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by an authorized officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 3 and the other Credit
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (B) all financial
covenants will be satisfied on a pro forma basis after giving effect to such
Increase, and (C) no Default or Event of Default exists, and (iii) all fees and
expenses of the Administrative Agent owing in respect of such Increase shall
have been paid.

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 9.01 to the contrary.



      Section 2.5 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitments, the Company
agrees to pay to the Administrative Agent for the ratable benefit of the
Revolving Lenders a commitment fee (the “Commitment Fee”) in an amount equal to
the Applicable Percentage per annum on the average daily unused Dollar Amount
(determined as of the most recent Revaluation Date) of the Revolving Committed
Amount. For purposes of computation of the Commitment Fee, LOC Obligations shall
be considered usage of the Revolving Committed Amount but Swingline Loans shall
not be considered usage of the Revolving Committed Amount. The Commitment Fee
shall be payable in arrears quarterly on the first Business Day of each calendar
quarter.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Company
agrees to pay to the Administrative Agent, for the ratable benefit of the
Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to the Applicable
Percentage per annum then in effect for LIBOR Rate Loans on the average daily
maximum amount available to be drawn under each Letter of Credit from the date
of issuance to the date of expiration. The Letter of Credit Fee shall be payable
quarterly in arrears on the first Business Day of each calendar quarter, and
with respect to any Foreign Currency Letters of Credit, payable in Dollars based
on the Spot Rate as of the prior quarter end.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Company shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of one-tenth of one percent (0.10%) per annum on the average daily
maximum amount available to be drawn under each such Letter of Credit issued by
it. The Issuing Lender Fees and the Letter of Credit Facing Fee shall be payable
quarterly in arrears on the first Business Day of each calendar quarter.

(d) Fee Letter.

(i) The Borrowers shall pay to the Administrative Agent and the Arranger for its
own account, in Dollars, fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders, in Dollars, such fees as are
provided in the Fee Letter in the amounts and at the times so specified. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

The obligations of the Borrowers to the Administrative Agent and the Lenders
pursuant to this Section shall survive the resignation or removal of the
Administrative Agent and the satisfaction or termination of this Agreement.



      Section 2.6 Commitment Reductions.

(a) Voluntary Reductions. The Company shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum Dollar Amount (determined as of the most recent Revaluation Date)
of $1,000,000 or a whole multiple of $500,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent, provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Loans made on the effective date thereof,
the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations would exceed the Revolving Committed
Amount.

(b) Swingline Committed Amount. If the Revolving Committed Amount is reduced
pursuant to Section 2.7(c) below the then Swingline Committed Amount, the
Swingline Committed Amount shall automatically be reduced by an amount such that
the Swingline Committed Amount equals the Revolving Committed Amount.

(c) Revolving Commitment Termination Date. The Revolving Commitments, the
Swingline Commitment and the LOC Commitment shall automatically terminate on the
Revolving Commitment Termination Date.



      Section 2.7 Repayment; Prepayments.

(a) Term Loans. Unless accelerated sooner pursuant to Section 7.2 or required
earlier pursuant to Section 2.7(f), the principal amount of the Term Loans shall
be paid, for the account of each Term Lender according to its Term Commitment
Percentage, in the installments and on the dates set forth below:

         
Date
  Installment
 
       
March 31, 2015
  $ 437,500  
 
       
June 30, 2015
  $ 437,500  
 
       
September 30, 2015
  $ 437,500  
 
       
December 31, 2015
  $ 437,500  
 
       
March 31, 2016
  $ 1,093,750  
 
       
June 30, 2016
  $ 1,093,750  
 
       
September 30, 2016
  $ 1,093,750  
 
       
December 31, 2016
  $ 1,093,750  
 
       
March 31, 2017
  $ 1,312,500  
 
       
June 30, 2017
  $ 1,312,500  
 
       
September 30, 2017
  $ 1,312,500  
 
       
December 31, 2017`
  $ 1,312,500  
 
       
March 31, 2018
  $ 1,750,000  
 
       
June 30, 2018
  $ 1,750,000  
 
       
September 30, 2018
  $ 1,750,000  
 
       
December 31, 2018
  $ 1,750,000  
 
       
March 31, 2019
  $ 1,750,000  
 
       
June 30, 2019
  $ 1,750,000  
 
       
September 30, 2019
  $ 1,750,000  
 
       
Term Loan Maturity Date
  The remaining unpaid principal balance of the Term
Loans, if any
 
       

For the avoidance of doubt, the outstanding principal balance of the Term Loans,
and all interest and fees payable thereon, shall be paid in full on the Term
Loan Maturity Date.

(b) Revolving Loans. The principal amount of all Revolving Loans, and all
interest and fees payable thereon, shall be due and payable in full on the
Revolving Commitment Termination Date, unless accelerated sooner pursuant to
Section 7.2.

(c) Optional Prepayments. The Borrowers shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of a Revolving Loan or a Term Loan shall be in a minimum principal
Dollar Amount (determined as of the most recent Revaluation Date) of $1,000,000
and integral multiples of $500,000 in excess thereof (or the remaining
outstanding principal amount), and each partial prepayment of a Swingline Loan
shall be in a minimum principal Dollar Amount (determined as of the most recent
Revaluation Date) of $100,000 and integral multiples of $100,000 in excess
thereof (or the remaining outstanding principal amount). The Company shall give
three Business Days’ irrevocable notice in the case of LIBOR Rate Loans and
same-day irrevocable notice on any Business Day in the case of Alternate Base
Rate Loans, to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable). All prepayments under this Section 2.7(c) shall be
subject to Section 2.17, but otherwise without premium or penalty. Interest on
the principal amount prepaid shall be payable on the next occurring Interest
Payment Date that would have occurred had such loan not been prepaid or, at the
request of the Administrative Agent, interest on the principal amount prepaid
shall be payable on any date that a prepayment is made hereunder through the
date of prepayment. Any such optional prepayments under this Section 2.7(c)
shall be applied as directed by the Borrowers. Amounts prepaid on the Revolving
Loans and the Swingline Loans may be reborrowed in accordance with the terms
hereof, but amounts prepaid on the Term Loans may not be reborrowed.

(d) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.7 shall not affect the Borrower’s obligation to continue to make
payments under any Secured Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Secured Hedging Agreement.

(e) Mandatory Prepayments. If at any time, (i) other than as a result of
fluctuations in Foreign Currency exchange rates, the aggregate principal Dollar
Amount of the sum of the Lenders’ outstanding Revolving Loans, plus the Lenders’
Revolving Commitment Percentage of outstanding Swingline Loans, plus the
Lenders’ Revolving Commitment Percentage of LOC Obligations (calculated, with
respect to Revolving Loans and LOC Obligations denominated in Foreign
Currencies, as of the most recent Revaluation Date with respect to each such
Revolving Loan and Letter of Credit) exceeds the Revolving Committed Amount or
(ii) to the extent solely as a result of fluctuations in Foreign Currency
exchange rates, the aggregate principal Dollar Amount of the sum of the Lenders’
outstanding Revolving Loans, plus the Lenders’ Revolving Commitment Percentage
of outstanding Swingline Loans, plus the Lenders’ Revolving Commitment
Percentage of LOC Obligations (so calculated), as of the most recent Revaluation
Date, exceeds one hundred five percent (105%) of all Revolving Lenders’
Commitments, then the Company shall, in each case, repay within one (1) Business
Day, Revolving Loans, in an aggregate principal amount sufficient to cause the
aggregate principal Dollar Amount of the sum of the Lenders’ outstanding
Revolving Loans, plus the Lenders’ Revolving Commitment Percentage of
outstanding Swingline Loans, plus the Lenders’ Revolving Commitment Percentage
of LOC Obligations (so calculated) to be less than or equal to the Revolving
Committed Amount.

(f) Repayment of Term Loans if CLS Acquisition Fails to Close. In the event that
the CLS Acquisition does not close by January 9, 2015, or such later date as may
be consented to by the Required Lenders, then the Borrowers shall promptly repay
to the Lenders the Term Loans extended on the Closing Date, and in any event,
within ten (10) Business Days of demand therefor by the Agent or the Required
Lenders; provided, however, that no Foreign Borrower shall be obligated to repay
any Term Loans extended to a US Credit Party.



      Section 2.8 Lending Offices.

LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.



      Section 2.9 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, at the
discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate 2% greater than the rate which would otherwise be applicable (or,
in respect of interest, fees or for other amounts if no rate is applicable, then
the Alternate Base Rate plus the Applicable Percentage, if any, for Alternate
Base Rate Revolving Loans plus 2%).



      Section 2.10 Conversion Options.

(a) The Company may, in the case of Loans, elect from time to time to convert
Alternate Base Rate Loans denominated in Dollars to LIBOR Rate Loans, by
delivering a Notice of Conversion/Extension to the Administrative Agent at least
three Business Days prior to the proposed date of conversion. In addition, the
Company may elect from time to time to convert all or any portion of a LIBOR
Rate Loan denominated in Dollars to an Alternate Base Rate Loan by delivering a
Notice of Conversion/Extension to the Administrative Agent by 11:00 A.M. EST
three Business Days prior to the proposed date of conversion. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. If the Company shall convert LIBOR Rate Loans to
Alternate Base Rate Loans on a date other than the last day of the applicable
Interest Period, then the Company shall pay breakage costs associated with such
conversion as provided in Section 2.17. If the date upon which a LIBOR Rate Loan
is to be converted to an Alternate Base Rate Loan is not a Business Day, then
such conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan. All or
any part of outstanding Alternate Base Rate Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of $1,000,000 or a whole multiple of $500,000
in excess thereof. All or any part of outstanding LIBOR Rate Loans may be
converted as provided herein, provided that partial conversions shall be in an
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of $1,000,000 or a whole multiple of $500,000 in excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Event of Default has occurred and is
continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan denominated in Dollars at the end of the applicable
Interest Period with respect thereto. If the Company shall fail to give timely
notice of an election to continue a LIBOR Rate Loan, or the continuation of
LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate Loans shall be
automatically converted to Alternate Base Rate Loans denominated in Dollars at
the end of the applicable Interest Period with respect thereto.

(c) Unless otherwise agreed to by the Required Lenders, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Loans then
outstanding shall be redenominated into Dollars (based on the Dollar Amount
(determined as of the most recent Revaluation Date) of such Foreign Currency
Loans on the date of redenomination) on the last day of the then current
Interest Periods of such Foreign Currency Loans; provided that in each case the
Company shall be liable for any currency exchange loss related to such payments
and shall promptly pay to each Lender upon receipt of notice thereof by the
Company from such Lender the amount of any such loss incurred by such Lender.



      Section 2.11 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate and Foreign Currency Loans shall be calculated on the basis of
a year of 365 days (or 366 days, as applicable) for the actual days elapsed. All
other fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate or Adjusted LIBO Rate, as applicable, on the
Business Day of the determination thereof. Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change in the Alternate
Base Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Company and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
applicable Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.



      Section 2.12 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Credit
Agreement, each payment (other than prepayments pursuant to Section 2.7) under
this Credit Agreement or any Note shall be applied to such Loans as the Company
may elect, or if the Company shall make no such election, (i) first, to any fees
then due and owing by the Company pursuant to Section 2.5, (ii) second, to
interest then due and owing hereunder and under the Notes of the Borrowers, and,
(iii) third, to the outstanding principal of the Term Loans and/or the Revolving
Loans, as the Borrower shall elect and, if no election is made by the Borrower,
to the Revolving Loans and thereafter to the Term Loans in inverse order of
maturity. Each payment on account of any fees pursuant to Section 2.5 shall be
made pro rata in accordance with the respective Revolving Commitment Percentages
of the Revolving Lenders (except as to the Letter of Credit Facing Fee and the
Issuing Lender Fees). Each payment (other than prepayments) by the Borrowers on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective amounts due and owing hereunder in the currency
in which such amount is denominated and in such funds as are customary at the
place and time of payment for the settlement of international payments in such
currency. Without limiting the terms of the preceding sentence, accrued interest
on any Loans denominated in a Foreign Currency shall be payable in the same
Foreign Currency as such Loan. Each optional prepayment of the Loans shall be
applied in accordance with Section 2.7(a). Payments made pursuant to
Section 2.15 shall be applied in accordance with such Section. All payments
(including prepayments) to be made by the Borrowers on account of principal,
interest and fees shall be made without defense, set off or counterclaim (except
as provided in Section 2.18(c)), shall be made to the Administrative Agent for
the account of the Lenders in immediately available funds at the Administrative
Agent’s Office and (i) in the case of Loans or other amounts denominated in
Dollars, shall be made in Dollars not later than 12:00 Noon EST on the date when
due and (ii) in the case of Loans or other amounts denominated in a Foreign
Currency, unless otherwise specified herein, shall be made in such Foreign
Currency not later than the Applicable Time specified by the Administrative
Agent on the date when due. Any payment received after the foregoing deadlines
shall be deemed received on the next Business Day. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. ) If
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the manner set forth in
clauses (i), (ii) and (iii) of this Section 2.12(a) ratably among the parties
entitled thereto in the order specified in clauses (i), (ii) and (iii), and (x)
paying the amounts due pursuant to clause (i) first until all such amounts have
been paid in full, and if the amount received is insufficient to pay such
amounts in full, ratably among the parties entitled thereto, (y) paying the
amounts due pursuant to clause (ii) second until all such amounts have been paid
in full, and if the amount received is insufficient to pay such amounts in full,
ratably among the parties entitled thereto, and (z) finally in accordance with
clause (iii) until all such amounts have been paid in full, and if the amount
received is insufficient to pay such amounts in full, ratably among the parties
entitled thereto. In no event shall the Administrative Agent be required in any
such circumstance to pay to the Lenders an amount in excess of the partial
amount received from the Borrowers.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.9)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent
or any Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows (irrespective of whether the
following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Credit Party Obligations are allowed, permitted or recognized as a claim in
any proceeding resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out of pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out of pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon, provided, however,
that amounts received from any Credit Party that is not a Qualified ECP
Guarantor shall not be applied to any Excluded Swap Obligation;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses ”FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12. Notwithstanding the foregoing terms of this Section 2.12, neither
the Foreign Borrowers nor any other Foreign Credit Party shall be required to
repay or prepay, or to guarantee, nor shall any amount paid by the Foreign
Borrowers or any other Foreign Credit Party be applied to, the Credit Party
Obligations of the Company and the US Guarantors.



      Section 2.13 Non Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrowers a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, then the applicable Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to a Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (ii) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Alternate Base Rate Loans. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Lender pays its share of the applicable Extension of Credit
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan included in such borrowing. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from a Borrower hereunder
(which notice shall be effective upon receipt) that the applicable Borrower does
not intend to make such payment, the Administrative Agent may assume that the
applicable Borrower has made such payment when due, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to each Lender and Issuing Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(c) A certificate of the Administrative Agent submitted to the Company or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.



      Section 2.14 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, deposits in the relevant amount in the relevant
currency and for the relevant Interest Period are not available in the relevant
market to any Lender or reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate or Adjusted LIBO Rate, as applicable, does
not adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Company has requested be outstanding as a LIBOR Tranche during
such Interest Period, the Administrative Agent shall forthwith give telephone
notice of such determination, confirmed in writing, to the Company, and the
Lenders at least two Business Days prior to the first day of such Interest
Period. If such notice is given (i) any affected Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the applicable Borrower, in Dollars as Alternate Base Rate
Loans or such request shall be cancelled, (ii) any affected LIBOR Rate Loans
requested to be made on the first day of such Interest Period shall be made in
Dollars as Alternate Base Rate Loans and (iii) any affected Loans that were to
have been converted on the first day of such Interest Period to or continued as
LIBOR Rate Loans shall be converted to or continued in Dollars as Alternate Base
Rate Loans. Until any such notice has been withdrawn by the Administrative
Agent, no further Loans shall be made as, continued as, or converted into, LIBOR
Rate Loans for the Interest Periods so affected.



      Section 2.15 Illegality.

(a) Notwithstanding any other provision herein, if (i) the adoption of, or any
change in, any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority after the date of this Credit
Agreement shall make it unlawful for any Lender or its LIBOR Lending Office to
make or maintain LIBOR Rate Loans denominated in Dollars or in any Foreign
Currency as contemplated by this Credit Agreement, or (ii) there shall have
occurred any change after the date of this Credit Agreement in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it unlawful or impossible for any Lender to make Loans
denominated in any Foreign Currency to the Borrowers, as contemplated by this
Credit Agreement (any such affected LIBOR Rate Loans or Foreign Currency Loans,
the “Affected Loans”), then such Lender shall be an “Affected Lender” and by
written notice to the Company and to the Administrative Agent:

(i) may declare that Affected Loans will not thereafter (for the duration of
such unlawfulness or impossibility) be made by such Lender hereunder, whereupon
any request for an Affected Loan shall, as to such Lender only (A) if such
Affected Loan is not a Foreign Currency Loan, be deemed a request for an
Alternate Base Rate Loan (unless it should also be illegal for the Affected
Lender to provide an Alternate Base Rate Loan, in which case such Loan shall
bear interest at a commensurate rate to be agreed upon by the Administrative
Agent and the Affected Lender, and so long as no Event of Default shall have
occurred and be continuing, the Company), unless such declaration by the
Affected Lender shall be subsequently withdrawn and (B) if such Affected Loan is
a Foreign Currency Loan, be made as an Alternate Base Rate denominated in
Dollars, unless such declaration by the Affected Lender shall be subsequently
withdrawn; and

(ii) may require that all outstanding Affected Loans, as the case may be, made
by it be (A) if such Affected Loans are not Foreign Currency Loans, converted to
Alternate Base Rate Loans, in which event all such Affected Loans shall be
automatically converted to Alternate Base Rate Loans as of the effective date of
such notice as provided in subsection (b) below or (B) if such Affected Loans
are Foreign Currency Loans, converted to Alternate Base Rate Loans denominated
in Dollars, in which event all such Affected Loans shall be converted to
Alternate Base Rate Loans denominated in Dollars as of the effective date of
such notice as provided in subsection (b) below; provided that the applicable
Borrower shall be liable for any currency exchange loss related to such
conversion.

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to any Affected Loans which are not Foreign Currency Loans, all payments
and prepayments of principal which would otherwise have been applied to repay
the Affected Loans of such Lender shall instead be applied to repay the
Alternate Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Affected Loans.

(b) For purposes of this Section 2.15, a notice to the Company by any Lender
shall be effective as to each such Affected Loan, if lawful, on the last day of
the Interest Period currently applicable to such Affected Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.



      Section 2.16 Requirements of Law.

(a) If any Change in Law shall:

(i) subject such Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) whatsoever with respect to any Letter of Credit
or any application relating thereto, any Loan made by it, any Commitment or any
other obligation, or any of its deposits, reserves, other liabilities or capital
attributable thereto, in each case, that is attributable to any of the
foregoing,

(ii) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate or Adjusted LIBO
Rate) or any Issuing Lender; or

(iii) impose on such Recipient or on the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
the Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Issuing Lender or other Recipient, the Borrower will pay
to such Lender, Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Company, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and payment of the Credit Party Obligations.



      Section 2.17 Indemnity.

Each of the Borrowers hereby agree to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by such Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by such Borrower in accepting a borrowing after
such Borrower has given a notice in accordance with the terms hereof,
(c) default by such Borrower in making any prepayment after such Borrower has
given a notice in accordance with the terms hereof, and/or (d) the making by
such Borrower of a prepayment of a Loan, or the conversion thereof, on a day
which is not the last day of the Interest Period with respect thereto, in each
case including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Company (which certificate must be delivered to the
Administrative Agent within thirty days following such default, prepayment or
conversion) shall be conclusive in the absence of manifest error. The agreements
in this Section shall survive termination of this Credit Agreement and payment
of the Credit Party Obligations; provided, that any claim by a Lender for
indemnification under this Section 2.17 shall be made no later than 90 days
after such Lender becomes aware of such loss or expense.



      Section 2.18 Taxes.

(a) All payments made by the Credit Parties hereunder or under any Note shall
be, except as provided herein, made free and clear of, and without deduction or
withholding for, any Taxes. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount of any such Taxes to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made. The applicable Credit Party will furnish to the
Administrative Agent as soon as practicable after the date of payment of any
Taxes by an applicable Credit Party to a Governmental Authority certified copies
(to the extent reasonably available and required by law) of tax receipts
evidencing such payment by such Credit Party. The applicable Credit Parties
agree to jointly and severally indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) so levied or imposed and
paid by such Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that in no event shall a Foreign Borrower or Foreign Guarantor be jointly and
severally liable for the obligations hereunder of any US Credit Party. A
reasonably detailed certificate as to the amount of such payment or liability
delivered to the applicable Credit Party or Credit Parties by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. If
the Administrative Agent is, in respect of any payment in respect of the Loans,
required to withhold or deduct any amount for or on account of any Taxes, the
Lender shall give written notice of that fact to the Administrative Agent as
soon as the Lender becomes aware of the requirement to make the withholding or
deduction and shall give to the Administrative Agent such information as the
Administrative Agent shall require to enable it to assess and comply with the
requirement. The Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law or reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(b)(i), (iii) and (iv), shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Without limiting the generality of the foregoing:

(i) Each Foreign Lender agrees to deliver to the Company and the Administrative
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Credit Agreement pursuant to
Section 9.6(d) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender two accurate and complete original signed
copies of (a) Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable
(if such Lender is claiming the benefits of an income tax treaty to which the
United States is a party) establishing an exemption from, or reduction of, U.S.
federal withholding Tax, (b) IRS Form W-8ECI, (c) if such Lender is claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, and a
certificate to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (d) IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, and/or
other certification documents from each beneficial owner, as applicable;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(iii) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, two accurate and complete original signed
copies of Internal Revenue Service Form W-9 (or successor forms) certifying such
Lender is exempt from United States backup withholding tax.

(iv) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Without limiting the
foregoing, each Lender agrees to provide to the Administrative Agent, and
consents to the collection and processing by the Administrative Agent of, any
authorisations, waivers, forms, documentation and other information, relating to
its status (or the status of its direct or indirect owners or holders of any
Notes) or otherwise required to be reported, under FATCA (the “FATCA
Information”).  Each Lender further consents to the disclosure, transfer and
reporting of such FATCA Information to any relevant government or taxing
authority, any Affiliate the Administrative Agent, any sub-contractors, agents,
service providers or associates of the Administrative Agent and its Affiliates,
and any person making payments to the Administrative Agent or an Affiliate of
the Administrative Agent, including transfers to jurisdictions which do not have
strict data protection or similar laws, to the extent that the Administrative
Agent reasonably determines that such disclosure, transfer or reporting is
necessary or warranted to facilitate compliance with FATCA.  Each Lender agrees
to inform the Administrative Agent promptly, and in any event, within 30 days in
writing if there are any changes to the FATCA Information supplied to the
Administrative Agent from time to time. Each Lender warrants that each person
whose FATCA Information it provides (or has provided) to the Administrative
Agent has been notified of and agreed to, and has been given such other
information as may be necessary to permit, the collection, processing,
disclosure, transfer and reporting of their information as set out in this
paragraph. In addition, each Lender hereby covenants with the Administrative
Agent that following the receipt of a request from the Administrative Agent for
a determination as to the source and character for U.S. federal income tax
purposes of any payment to be made by it pursuant to this Agreement, any Note,
or under any of the Security Documents to enable the Administrative Agent to
determine whether or not it is obliged, in respect of any payments to be made by
it hereunder or under any Security Document or in respect of any Note, to make
any withholding under FATCA, to use reasonable efforts to make such
determination and to notify the Administrative Agent the outcome of such
determination. Solely for purposes of this clause (iv), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(v) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(vi) The Administrative Agent shall be entitled to deduct withholding as
required under FATCA and shall have no obligation to gross-up any payment
hereunder or to pay any additional amount as a result of such FATCA withholding.

In addition, each Lender agrees that it will deliver updated versions of the
foregoing, as applicable, whenever the previous certification expires or has
become obsolete or inaccurate in any material respect.

(c) If any Lender requests compensation under Section 2.16, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
Section 2.18, then such a Lender shall, at the request of the Borrowers, use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or this 2.18, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(d) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments or additional
amounts made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (d) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (d), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (d) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(e) Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.



      Section 2.19 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.2, the applicable
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit on behalf such Borrower or
one of its Subsidiaries or (ii) the failure of the Issuing Lender to honor a
drawing under a Letter of Credit issued on behalf of such Borrower or one of its
Subsidiaries as a result of any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental
Authority (all such acts or omissions, herein called “Government Acts”).

(b) As between the Credit Parties and the Issuing Lender, the Credit Parties
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuing Lender shall not be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for payment to the beneficiary
of a Letter of Credit on a drawing by a beneficiary that substantially (but not
strictly) complies with conditions required in order to draw upon a Letter of
Credit; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) for errors in interpretation of technical terms;
(vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under a Letter of Credit or of the proceeds
thereof; and (vii) for any consequences arising from causes beyond the control
of the Issuing Lender, including, without limitation, any Government Acts. None
of the above shall affect, impair, or prevent the vesting of the Issuing
Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not put such Issuing Lender under any resulting liability to
the Credit Parties. It is the intention of the parties that this Credit
Agreement shall be construed and applied to protect and indemnify the Issuing
Lender against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Credit Parties, including,
without limitation, any and all risks of the acts or omissions, whether rightful
or wrongful, of any Government Authority. The Issuing Lender shall not, in any
way, be liable for any failure by the Issuing Lender or anyone else to pay any
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender.

(d) Except as provided in subsection (e) below, nothing in this Section 2.19 is
intended to limit the Reimbursement Obligation of the Company contained in
Section 2.2(d) hereof. The obligations of the Credit Parties under this
Section 2.19 shall survive the termination of this Credit Agreement. No act or
omissions of any current or prior beneficiary of a Letter of Credit shall in any
way affect or impair the rights of the Issuing Lender to enforce any right,
power or benefit under this Credit Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19 the
Credit Parties shall have no obligation to indemnify the Issuing Lender in
respect of any liability incurred by the Issuing Lender arising out of the gross
negligence or willful misconduct of the Issuing Lender (including action not
taken by the Issuing Lender), as determined by a court of competent
jurisdiction.



      Section 2.20 Replacement of Lenders.

If any Lender has given notice under Section 2.15 or requests compensation under
Section 2.16, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.18(c), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.6), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.16 or
Section 2.18) and obligations under this Agreement and the related Credit
Documents to an assignee eligible to become an assignee pursuant to Section 9.6
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.06;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.17(d)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.



      Section 2.21 Obligations of Borrowers.

Notwithstanding anything in this Credit Agreement or in the other Credit
Documents to the contrary (including, without limitation, Section 2.7,
Section 2.12, Article X and, except as set forth below in this paragraph,
Article XI), the parties hereto acknowledge and agree that (a) each of the
Borrowers, in its capacity as a Borrower hereunder, is not jointly and severally
liable for the Credit Party Obligations of the other Borrower; provided that it
is acknowledged and agreed that (i) the Company has guaranteed the Credit Party
Obligations of the Foreign Borrowers pursuant to Article XI and that the Foreign
Borrowers have not guaranteed the Credit Party Obligations of the Company and
(ii) to the extent provided in, and subject to the terms and conditions of,
Section 11.10, each Foreign Borrower is jointly and severally liable for the
Credit Party Obligations of each other Foreign Borrower, and (b) neither the
Foreign Borrowers nor any other Foreign Credit Party shall be required to repay
or prepay, or to guarantee, nor shall any amount paid by any Foreign Borrower or
any other Foreign Credit Party be applied to, any Credit Party Obligations of
the Company and the US Guarantors.



      Section 2.22 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: FIRST, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; SECOND, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
THIRD, to cash collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender; FOURTH, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; FIFTH, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Credit Agreement and (y) cash collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Credit Agreement; SIXTH, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; SEVENTH, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; and EIGHTH, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender, until such time as all Loans and
funded and unfunded participations in LOC Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable facility without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive a Letter of Credit Fee
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral.

(C) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
is satisfied at such time) provided that, on any date thereafter during such
period, to the extent that such conditions set forth in Section 4.2 are
satisfied, such reallocation shall occur at such later date, and (y) such
reallocation does not cause the sum of the aggregate principal Dollar Amount of
such Non-Defaulting Lender’s outstanding Revolving Loans plus such Lender’s
Revolving Commitment Percentage of outstanding Swingline Loans plus such
Lender’s Revolving Commitment Percentage of LOC Obligations to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under law, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, cash collateralize the Issuing
Lender’s Fronting Exposure.

(vi) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such cash collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LOC
Obligations, to be applied pursuant to clause (vii) below. If at any time the
Administrative Agent determines that such cash collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Lenders as herein provided, or that the total amount of such cash collateral is
less than the amount under clause (iv) above, the Company will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional cash collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any cash collateral provided by the Defaulting Lender).

(vii) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LOC Obligations (including, as
to cash collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(viii) Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as cash collateral pursuant to this Section
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess cash collateral; provided that, subject to this
Section 2.22, the Person providing cash collateral and each Issuing Lender may
agree that cash collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and provided further that to the extent that such
cash collateral was provided by the Company, such cash collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:



      Section 3.1 Financial Condition.

Company Financial Statements. The Company has delivered to the Administrative
Agent and the Lenders (a) balance sheets and the related statements of income
and of cash flows of the Company and its Subsidiaries for the fiscal year ended
December 31, 2013, audited by a nationally recognized independent accounting
firm, (b) company-prepared unaudited monthly balance sheets and the related
statements of income and cash flows of the Company and its Subsidiaries as of,
and for the period ending September 30, 2014, (c) a company-prepared pro forma
balance sheet of the Company and its Subsidiaries as of September 30, 2014,
giving effect to the making of the Loans on the Closing Date and the
consummation of the CLS Acquisition and (d) three-year projected financial
statements (including balance sheets and statements of income and cash flow) of
the Company and its Subsidiaries (including CLS and its Subsidiaries) prepared
on an annual basis, all in form and substance satisfactory to the Administrative
Agent and certified by the chief financial officer of the Company that (i) with
respect to the audited and unaudited financial statements, they fairly present
the financial condition of the Company and its Subsidiaries as of the dates
indicated, (ii) with respect to the audited and unaudited financial statements,
they fairly present the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year end
adjustments and (ii) with respect to the pro forma balance sheet and the
projections, were prepared in good faith based upon reasonable assumptions.



      Section 3.2 No Change.

Since December 31, 2013, there has been no development or event which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.



      Section 3.3 Corporate Existence; Compliance with Law.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
applicable under such laws), (b) has the requisite power and authority and the
legal right to own and operate all its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing (to the extent
applicable) under the laws of (i) the jurisdiction of its organization, (ii) the
jurisdiction where its chief executive office is located and (iii) each other
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
business or operations of the Credit Parties and their Subsidiaries in such
jurisdiction, (d) is in compliance with all Requirements of Law, government
permits and government licenses except to the extent that the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The jurisdictions in which the Credit Parties
and the CLS Parties as of the Closing Date are organized and qualified to do
business are described on Schedule 3.3. The execution, delivery and performance
by the Credit Parties of this Agreement, the other Credit Documents and the CLS
Acquisition Agreement and the consummation of the transactions contemplated
thereby does not (i) conflict with the Certificate of Incorporation, by-laws or
other governing corporate or entity documents of any applicable Credit Party or
(ii) any material applicable law, regulation, court order or other order or
requirement of any Governmental Authority applicable to any Credit Party.



      Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those that
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each Credit Party. Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



      Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
material Requirement of Law or any material Contractual Obligation of any Credit
Party or CLS Parties (after giving effect to the CLS Acquisition) (except those
as to which waivers or consents have been obtained), and will not result in, or
require, the creation or imposition of any Lien on any Credit Party’s properties
or revenues pursuant to any Requirement of Law or Contractual Obligation other
than the Liens arising under or contemplated in connection with the Credit
Documents. No Credit Party is in default under or with respect to any of its
Contractual Obligations to the extent such default could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.



      Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Loan or
any of the transactions contemplated hereby, or (b) which would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.



      Section 3.7 Investment Company Act.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is a subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Credit Party Obligations.



      Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. The Credit Parties and their Subsidiaries are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U. The
Credit Parties and their Subsidiaries shall not engage in any activities,
including the purchase of Margin Stock, which would result in a violation of
Regulation U. If the Company owns Margin Stock at any time, it will nevertheless
comply with this Section 3.8.



      Section 3.9 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Neither any Credit Party nor any Commonly Controlled
Entity is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.



      Section 3.10 Environmental Matters.

Except for matters that could not be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law.

(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non compliance, liability or
potential liability with respect to environmental matters or Environmental Laws
regarding any of the Properties or the Business, nor does the Credit Parties and
their Subsidiaries have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under any Environmental Law, and no Materials of
Environmental Concern have been generated, treated, stored or disposed of at, on
or under any of the Properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws.



      Section 3.11 Purpose of Loans.

The proceeds of the Extensions of Credit shall be used by the Borrowers solely
(a) for the CLS Acquisition, (b) for other Permitted Acquisitions, (c) to
refinance certain existing Indebtedness of the Credit Parties, (d) to pay any
fees and expenses in connection with the Credit Agreement, (e) to repurchase
Capital Stock of the Company to the extent permitted by Section 6.10 and (e) to
provide for the working capital and general corporate or limited liability
company requirements of the Borrowers and their Subsidiaries (including capital
expenditures). Without limiting the preceding sentence, the proceeds of the Term
Loans and of the Revolving Loans made on the Closing Date shall be used solely
for the purposes identified in clauses (a), (c) and (d) of the preceding
sentence.



      Section 3.12 Subsidiaries.

Set forth on Schedule 3.12 is a complete and accurate list in all material
respects, as of the Closing Date or the date Schedule 3.12 was last updated in
accordance with the terms of Section 5.2(b), as applicable, of all Subsidiaries
of the Credit Parties (and CLS and Tuscany after giving effect to the CLS
Acquisition). Information on the attached Schedule includes the following:
(a) the number of shares of each class of Capital Stock or other equity
interests outstanding of all Subsidiaries of the Credit Parties (including
without limitation CLS and Tuscany after giving effect to the CLS Acquisition);
(b) the number and percentage of outstanding shares of each class of Capital
Stock owned by the Company or any of its Subsidiaries (including without
limitation CLS and Tuscany after giving effect to the CLS Acquisition); and
(c) the number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and similar rights of all Subsidiaries of the
Credit Parties (including without limitation CLS and Tuscany after giving effect
to the CLS Acquisition). The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and non
assessable and is owned free and clear of all Liens (other than those arising
under or contemplated in connection with the Credit Documents). The Company may
update Schedule 3.12 from time to time by providing a replacement Schedule 3.12
to the Administrative Agent.



      Section 3.13 Ownership.

Each of the Credit Parties and its Subsidiaries (including without limitation
the CLS Parties at such time as they become Subsidiaries) has good and
marketable title to all of its material assets, or if any material Property is
leased by such Credit Party or any of its Subsidiaries (including without
limitation the CLS Parties after giving effect to the CLS Acquisition), such
Person has a valid leasehold interest enforceable against the lessor of such
material Property in accordance with the terms of such lease, and none of such
material assets is subject to any Lien other than Permitted Liens.



      Section 3.14 Indebtedness.

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries (including without limitation the CLS Parties after giving effect
to the CLS Acquisition) have no Indebtedness.



      Section 3.15 Taxes.

Each of the Credit Parties and their Subsidiaries (including without limitation
the CLS Parties after giving effect to the CLS Acquisition) has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed and paid (a) all material amounts of taxes shown thereon to
be due (including interest and penalties) and (b) all other material taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangibles taxes) owing by it, except for
such taxes (i) that are not yet delinquent or (ii) that are being contested in
good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP. None of the Credit Parties and their
Subsidiaries is aware as of the Closing Date of any proposed material tax fine
or penalty against it or any of its Subsidiaries (including without limitation
the CLS Parties after giving effect to the CLS Acquisition).



      Section 3.16 Intellectual Property.

Each of the Credit Parties and their Subsidiaries (including without limitation
the CLS Parties after giving effect to the CLS Acquisition) owns, or has the
legal right to use, all Intellectual Property, tradenames, technology, know how
and processes necessary for each of them to conduct its business as currently
conducted in all material respects. Set forth on Schedule 3.16 is a list, as of
the Closing Date or the date Schedule 3.16 was last updated in accordance with
the terms of Section 5.2(b), as applicable, of all registered Intellectual
Property owned by each of the Credit Parties and their Subsidiaries (including
without limitation the CLS Parties after giving effect to the CLS Acquisition)
or with respect to which a Credit Party or any of its Subsidiaries (including
without limitation the CLS Parties) has been granted a license. Except as
provided on Schedule 3.16, as of the Closing Date or the date Schedule 3.16 was
last updated in accordance with the terms of Section 5.2(b), as applicable, no
claim that could reasonably be expected to have a Material Adverse Effect has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor do the Credit Parties or any of their Subsidiaries
know of any such material claim, and, to the knowledge of the Credit Parties and
their Subsidiaries, the use of such Intellectual Property by the Credit Parties
or any of their Subsidiaries (including without limitation the CLS Parties) does
not infringe on the rights of any Person to the extent that such use could
reasonably be expected to have a Material Adverse Effect.



      Section 3.17 Solvency.

The fair saleable value of the assets of the Company and of the Company and its
Subsidiaries (including without limitation the CLS Parties after giving effect
to the CLS Acquisition) taken as a whole, measured on a going concern basis,
exceeds all probable liabilities of the Company and the Company and its
Subsidiaries taken as a whole, including, on a pro forma basis, the borrowing of
the Loans to be borrowed on the Closing Date, the closing of the CLS
Acquisition, and any other transactions to be incurred pursuant to this Credit
Agreement. Each of the Company, each Foreign Borrower and each Guarantor
(a) does not have unreasonably small capital in relation to the business in
which it is or proposes to be engaged or (b) has not incurred, or believes that
it will incur after giving effect to the transactions contemplated by this
Credit Agreement, debts beyond its ability to pay such debts as they become due.
The Credit Parties taken as a whole (including without limitation the CLS
Parties after giving effect to the CLS Acquisition) (i) do not have unreasonably
small capital in relation to the business in which they are or propose to be
engaged or (ii) have not incurred, or believe that they will incur after giving
effect to the transactions contemplated by this Credit Agreement, debts beyond
their ability to pay such debts as they become due. In executing the Credit
Documents and consummating the transactions contemplated thereby, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.



      Section 3.18 Investments.

All Investments of each of the Credit Parties and their Subsidiaries (including
without limitation the CLS Parties) are Permitted Investments.



      Section 3.19 Location of Collateral.

Set forth on Schedule 3.19(a) is a list of all Properties of the Credit Parties
and their Subsidiaries as of the Closing Date with street address, and state or
country where located. Set forth on Schedule 3.19(b) is a list of all locations
where any tangible personal property of the Credit Parties and their
Subsidiaries is located as of the Closing Date, including state or country where
located. Set forth on Schedule 3.19(c) is the state of incorporation or
organization, the chief executive office and the principal place of business of
each of the Credit Parties and their Subsidiaries (including without limitation
the CLS Parties after giving effect to the CLS Acquisition) as of the Closing
Date.



      Section 3.20 No Burdensome Restrictions.

None of the Credit Parties and their Subsidiaries, and none of the CLS Parties,
is a party to any agreement or instrument or subject to any other obligation or
any charter or corporate restriction or any provision of any applicable law,
rule or regulation which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.



      Section 3.21 Brokers’ Fees.

None of the Credit Parties and their Subsidiaries, and none of the CLS Parties,
has any obligation to any Person in respect of any finder’s, broker’s,
investment banking or other similar fee in connection with any of the
transactions contemplated under the Credit Documents and the CLS Acquisition
Agreement other than (i) the closing and other fees payable pursuant to this
Credit Agreement and as set forth in the Fee Letter and (ii) investment banking
fees payable in connection with the CLS Acquisition.



      Section 3.22 Labor Matters.

Except as set forth on Schedule 3.22 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Credit Parties
or their Subsidiaries (including without limitation the CLS Parties after giving
effect to the CLS Acquisition) as of the Closing Date or the date Schedule 3.22
was last updated in accordance with the terms of Section 5.2(b), as applicable.
None of the Credit Parties and their Subsidiaries (including without limitation
the CLS Parties after giving effect to the CLS Acquisition) (a) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years or (b) has knowledge of any potential or pending strike, walkout
or work stoppage which, in either case, could reasonably be expected to have a
Material Adverse Effect. Other than as set forth on Schedule 3.22, no material
unfair labor practice complaint is pending against any Credit Party as of the
Closing Date or the date Schedule 3.22 was last updated in accordance with the
terms of Section 5.2(b), as applicable.



      Section 3.23 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents or in Schedule 3.23, such security interests and Liens are currently
(or will be, upon (a) the filing of appropriate financing statements with the
Secretary of State of the state of incorporation for each Credit Party, the
filing of appropriate assignments or notices with the United States Patent and
Trademark Office and the United States Copyright Office, and the recordation of
the applicable Mortgage Instruments, in each case in favor of the Administrative
Agent, on behalf of the Lenders, (b) the Administrative Agent obtaining Control
(as defined in the Security Agreement) over those items of Collateral in which a
security interest is perfected through Control and (c) with respect to the
Foreign Pledge Documents, providing such notifications and making such filings
and registrations as are required under applicable law) perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.



      Section 3.24 Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries (including without
limitation by the CLS Parties after the CLS Acquisition) to the Administrative
Agent, the Arranger or any Lender for purposes of or in connection with this
Credit Agreement or any other Credit Document, or any transaction contemplated
hereby or thereby, is or will be true and accurate in all material respects and
not incomplete by omitting to state any material fact necessary to make such
information not misleading. As of the Closing Date, there is no fact now known
to any Credit Party or any of its Subsidiaries which, individually or in the
aggregate, has, or could reasonably be expected to have, a Material Adverse
Effect, which fact has not been set forth herein, in the financial statements of
the Company and its Subsidiaries or the financial statements of the CLS Parties
furnished to the Administrative Agent and the Lenders, or in any certificate,
opinion or other written statement made or furnished by any Credit Party or any
CLS Party to the Administrative Agent and the Lenders.



      Section 3.25 Material Contracts.

As of the Closing Date, after giving effect to the refinancing of the Existing
Credit Agreement, the Credit Parties and their Subsidiaries (including without
limitation the CLS Parties after giving effect to the CLS Acquisition) are not
party to any Material Contract other than the CLS Acquisition Agreement and the
agreements set forth on Schedule 3.25. The Company may update Schedule 3.25 from
time to time by providing a replacement Schedule 3.25 to the Administrative
Agent.



      Section 3.26 Insurance.

The present insurance coverage of the Credit Parties and their Subsidiaries
(including without limitation the CLS Parties after giving effect to the CLS
Acquisition) is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.26 and such insurance coverage complies the requirements
set forth in Section 5.5(b).



      Section 3.27 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries nor any of the CLS Parties
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. Neither any Credit Party nor any or its Subsidiaries nor
any of the CLS Parties is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act (as
defined in Section 9.18). None of the Credit Parties and none of the CLS Parties
(i) is a blocked person described in section 1 of the Anti-Terrorism Order or
(ii) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any such blocked person.



      Section 3.28 Compliance with OFAC Rules and Regulations; FCPA.

(a) None of the Credit Parties, nor or any of their respective Subsidiaries nor
CLS (after giving effect to the CLS Acquisition) or, to the knowledge of the
Borrowers, any director, officer, employee, or Affiliate of any of the Credit
Parties, any of the CLS Parties (after giving effect to the CLS Acquisition) or
any of their respective Subsidiaries (in the case of CLS, after giving effect to
the CLS Acquisition), is a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions, including, without
limitation, currently, Cuba, Iran, North Korea, Sudan and Syria.

(b) None of the Credit Parties, nor any of their respective Subsidiaries or, to
the knowledge of the Borrowers, any director, officer, employee, Affiliate or
other Person acting on behalf of any of the Borrowers, any of the CLS Parties
(after giving effect to the CLS Acquisition) or any of their respective
Subsidiaries (in the case of CLS, after giving effect to the CLS Acquisition),
is aware or has taken any action, directly or indirectly, that would result in a
violation by such Persons of any applicable anti-bribery law or anti-corruption
law, including, but not limited to, the United Kingdom Bribery Act 2010 (the “UK
Bribery Act”) and the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”).
Furthermore, the Credit Parties and their respective Subsidiaries and, to the
knowledge of the Borrower, its Affiliates, and the CLS Parties (after giving
effect to the CLS Acquisition) have conducted their businesses in material
compliance with the UK Bribery Act, the FCPA and similar laws, rules or
regulations (including other applicable anti-corruption laws) and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued material compliance
therewith.



      Section 3.29 Directors; Capitalization.

Set forth on Schedule 3.29 is a list of the directors of the Company’s board of
directors as of the Closing Date. As of the dates set forth on Schedule 3.29,
the capitalization of the Company was as set forth on Schedule 3.29. The Company
is not aware of any changes in capitalization since the dates reported on
Schedule 3.29 that constitute a Change of Control.

ARTICLE IV.
CLOSING CONDITIONS



      Section 4.1 Conditions to Closing Date and Term Loans and Initial
Revolving Loans.

The obligation of each Lender to make the Term Loans and the Initial Revolving
Loans on the Closing Date is subject solely to the satisfaction of the following
conditions precedent:

(a) Credit Documents. Each of the Credit Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance substantially consistent with the
terms set forth in the Commitment Letter and reasonably satisfactory to the
Administrative Agent. The Administrative Agent (or its counsel) shall have
received (including by telecopy or electronic transmission) a fully executed
copy of each such Credit Document.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation. (A) Copies of the articles of incorporation or
other charter documents (or the foreign equivalent, if any), as applicable, of
each Credit Party certified (I) by a secretary, assistant secretary or
authorized board member(s) of such Credit Party (pursuant to a secretary’s or
director’s certificate in substantially the form of Schedule 4.1(b) attached
hereto), as of the Closing Date to be true and correct and in force and effect
as of such date, and (II) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or country of its incorporation
or organization, as applicable; and (B) a copy of certified articles of
association and a copy of a certified excerpt from the register of commerce with
respect to CLS (each not older than 10 Business Days).

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body and, to the extent applicable, the general meeting of shareholders
of each Credit Party approving and adopting the Credit Documents, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary, assistant secretary or authorized board
member(s) of such Credit Party (pursuant to a secretary’s or director’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws or comparable operating agreement (or the
foreign equivalent, if any) of each Credit Party certified by a secretary,
assistant secretary or authorized board member(s) of such Credit Party (pursuant
to a secretary’s or director’s certificate in substantially the form of Schedule
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party (to the extent applicable under the
laws of its jurisdiction of organization) certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of organization and
each other state or country in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect on the
business or operations of the Credit Parties and their Subsidiaries in such
state or country.

(v) Incumbency. An incumbency certificate (or the foreign equivalent) of each
Credit Party certified by a secretary, assistant secretary or authorized board
member(s) (pursuant to a secretary’s or director’s certificate in substantially
the form of Schedule 4.1(b) attached hereto) to be true and correct as of the
Closing Date.

(c) CLS Acquisition.

(i) The Administrative Agent shall be reasonably satisfied that the CLS
Acquisition has been or will be consummated within five (5) Business Days after
the funding of the Term Loans and the Initial Revolving Loans (and no later than
January 9, 2015) pursuant to the terms of the CLS Acquisition Agreement and
related documentation governing the terms of the CLS Acquisition without waiver
of any such terms or conditions (except with the prior written consent of the
Administrative Agent);

(ii) Receipt of all material consents and approvals and the making of all
filings and registrations required by Swiss, U.S. federal, state or local
governmental authority to the extent required by the CLS Acquisition Agreement,
and

(iii) The CLS Acquisition Reps (as defined below) shall be true and correct in
all material respects (or, if any such representations and warranties are
already qualified by concepts of materiality, in all respects) as of the Closing
Date, but only to the extent required under Section 4.1(d).

(d) CLS Acquisition Reps; Specified Representations. The only representations
the accuracy of which shall be a condition to availability of the Loans on the
Closing Date shall be (i) such of the representations made by or on behalf of
the CLS Sellers in relation to CLS in the CLS Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that Borrowers
have the right to terminate their (or their Affiliates’) obligations under the
CLS Acquisition Agreement or decline to consummate the CLS Acquisition as a
result of a breach of such representations in the CLS Acquisition Agreement (the
“CLS Acquisition Reps”) and (ii) the Specified Representations. For purposes
hereof, “Specified Representations” means the representations and warranties of
the Borrowers and the US Guarantors set forth in Sections 3.3 (clauses (a) and
(b) and the final sentence thereof only), 3.4, 3.7, 3.8, 3.11, 3.17 (the first
sentence only), 3.23 (subject to Section 5.12(c)), 3.27 and 3.28.

(e) Events of Default. There will not have occurred and be continuing any Event
of Default under Sections 7.1(e), of the Existing Credit Agreement, or any Event
of Default on account of the illegality of the execution and delivery of the CLS
Acquisition Agreement and the consummation of the CLS Acquisition and the Loans
to be extended pursuant to this Agreement.

(f) Legal Opinions of Counsel. The Administrative Agent shall have received
(i) a signed opinion of Wilmer Cutler Pickering Hale and Dorr LLP, U.S. counsel
to the Credit Parties (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each US Credit Party,
opinions as to perfection of the Liens granted to the Administrative Agent
pursuant to the US Pledge Agreement and the Security Agreement and opinions as
to the non-contravention of the US Credit Parties’ organizational documents,
(ii) a signed opinion of AMMC Law S.A., Luxembourg counsel to Lionbridge
Luxembourg S.à.r.l. (which shall include, without limitation, opinions with
respect to the due organization and valid existence of Lionbridge Luxembourg
S.à.r.l., opinions as to the non-contravention of Lionbridge Luxembourg
S.à.r.l.’s organizational documents), and (iii) a signed opinion of A&L
Goodbody, Irish counsel to the Administrative Agent (which shall include,
without limitation, opinions with respect to the due organization and valid
existence of the Foreign Borrowers, opinions as to perfection of the Liens
granted to the Administrative Agent pursuant to the Charge on Shares of
Lionbridge International, the Charge on Shares of Lionbridge International
Finance Limited Foreign Pledge Agreements and related Foreign Pledge Documents
and opinions as to the non-contravention of the Foreign Borrowers organizational
documents). Each opinion delivered pursuant to this Section 4.1(f) shall be
addressed to the Administrative Agent and the Lenders and be in form and
substance acceptable to the Administrative Agent.

(g) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of Uniform Commercial Code filings (or the foreign equivalent)
in the jurisdiction of the chief executive office of each Credit Party to the
extent requested by the Administrative Agent, their respective U.S. Subsidiaries
and each jurisdiction where any Collateral is located or where a filing would
need to be made in order to perfect the Lenders’ security interest in the
Collateral, copies of the financing statements (or their equivalents under
applicable law) on file in such jurisdictions and evidence that no Liens exist
other than Permitted Liens and (B) tax lien, judgment and pending litigation
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements (or foreign equivalent) for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral;

(iv) subject in each case to Section 5.12(c), (A) with respect to the stock or
membership certificates, if any, evidencing the Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreements, duly executed in blank
undated stock or transfer powers, and (B) confirmation by the parties to the
Security Agreement that it continues to secure the Credit Party Obligations; and

(v) duly executed consents of the Credit Parties as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Lenders’ security
interest in the Collateral;

(h) The Company shall have delivered to the Administrative Agent and the Lenders
the most recent financial statements of CLS and its Subsidiaries as are required
to be delivered by CLS and available to the Company pursuant to the CLS
Acquisition Agreement, and there shall not have occurred, or be reasonably
expected to occur, a “Material Adverse Effect,” as defined in the CLS
Acquisition Agreement (to the extent such Material Adverse Effect shall provide
the Borrowers with the right to terminate the CLS Acquisition Agreement or
decline to consummate the CLS Acquisition).

(i) Projections. The Administrative Agent shall have received projections
covering the Company and its Subsidiaries on a consolidated basis for the period
through December 31, 2017, including pro forma projections including the CLS
Parties for such period.

(j) Officer’s Certificates. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Company as of the Closing
Date stating that immediately after giving effect to this Credit Agreement
(including the initial Extensions of Credit hereunder) and the other Credit
Documents and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists, (B) all representations
and warranties contained herein and in the other Credit Documents (1) that
contain a materiality qualification are true and correct and (2) that do not
contain a materiality qualification are true and correct in all material
respects; provided, however, that if any Defaults or Events of Default exist, or
if any representation or warranty is not true and correct as specified in (1) or
(2) above, the certificate delivered pursuant to this paragraph shall specify
such Defaults and Events of Default or failure of such representation and
warranty to be true and correct, and the existence of such Defaults and/or
Events of Default, or failure of a representation and warranty to be so true and
correct, shall not be deemed a failure of a condition to the extension of the
Loans to be extended on the Closing Date hereunder, so long as none of such
Defaults or Events of Default, or breaches of a representation and warranty
other than the Specified Representations, constitute a breach of Sections 4.1(d)
or (e), and provided further that the existence of any such Default or Event of
Default or breach of a representation and warranty shall cause the Borrowers to
fail to be in compliance with Section 4.2(b) with respect to any Loans requested
after such initial Closing Date Loans

(k) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1-1 hereto.

(l) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(m) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Company as
to the financial condition, solvency and related matters of each Credit Party
and each CLS Party and their respective Subsidiaries, in each case after giving
effect to the CLS Acquisition and the initial Extensions of Credit under the
Credit Documents, which certifies to the representations in Section 3.17.

(n) Consents. To the extent required to satisfy the closing conditions specified
in Sections 4.1(a), (c), (d) and (e), the Administrative Agent shall have
received evidence that all governmental, shareholder and material third party
consents and approvals necessary in connection with this Credit Agreement and
the other Credit Documents and the financings and other transactions
contemplated hereby have been obtained.

(o) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Sections 3.1(a), clauses (a) and
(b) thereof, each in form and substance satisfactory to it.

(p) Indebtedness. After giving effect to the Commitments hereunder, the initial
Loans hereunder and the closing of the CLS Acquisition, the Borrowers and their
Subsidiaries (including the CLS Parties acquired in the CLS Acquisition assuming
the closing of the CLS Acquisition) shall have outstanding no Indebtedness other
than (a) the Loans and other extensions of credit under this Agreement and
(b) any other Indebtedness permitted under Section 6.1 of this Agreement.

(q) Fees and Expenses. The Administrative Agent, Arranger and Lenders shall have
received all fees required to be paid in the Fee Letter and the Commitment
Letter, and all expenses (including legal fees and expenses) for which invoices
have been presented.

(r) Patriot Act Certificate; Know Your Customer Requirements. The Administrative
Agent and the Arranger shall have received, for benefit of itself and the
Lenders, all documentation and other information as is reasonably requested by
the Administrative Agent and the Lenders under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent requested by any Lender at least ten (10) Business Days prior to the
Closing Date, including, without limitation, the identity of the Company, the
other Credit Parties and the CLS Parties, the name and address of the Company,
the other Credit Parties and the CLS Parties and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify each
such entity in accordance with the Patriot Act and such other applicable laws
and regulations.



      Section 4.2 Conditions to All Extensions of Credit after the Closing Date.

The obligation of each Lender to make any Extension of Credit hereunder after
the Closing Date is subject to the satisfaction of the following conditions
precedent on the date of making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith shall be
true and correct on and as of the date of such Extension of Credit as if made on
and as of such date, except to the extent such representations and warranties
were expressly made only as of a specific date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement. The funding of the
initial Extensions of Credit made on the Closing Date shall not, for purposes of
this Section 4.2(b), be deemed a waiver of any Default or Event of Default that
was in existence on such date or after giving effect to such Extensions of
Credit.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not exceed the Revolving Committed
Amount, (ii) the LOC Obligations shall not exceed the LOC Committed Amount and
(iii) the Swingline Loans shall not exceed the Swingline Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(e) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, all conditions set forth in Section 2.2 shall have been
satisfied.

(f) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
all conditions set forth in Section 2.3 shall have been satisfied.

(g) Additional Conditions to Increase of Facility. If an Increase of the
Revolving Commitment is requested, all conditions set forth in Section 2.4 shall
have been satisfied.

Each request for an Extension of Credit made after the Closing Date and each
acceptance by the Company of any such Extension of Credit shall be deemed to
constitute representations and warranties by the Credit Parties as of the date
of such Extension of Credit that the conditions set forth above in paragraphs
(a) through (g), as applicable, have been satisfied.

ARTICLE V.
AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (excluding any continuing obligations under any Secured
Hedging Agreements, pooling agreements or cash management agreements) and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full, the Credit Parties shall, and shall cause each of their Subsidiaries
(other than in the case of Sections 5.1 or 5.2 hereof), to:



      Section 5.1 Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) to the extent applicable, the date the Company is
required by the SEC to deliver its Form 10-K for any fiscal year of the Company
and (ii) ninety (90) days after the end of each fiscal year of the Company, a
copy of the consolidated and consolidating balance sheet of the Company and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating statements of income and retained earnings and of
cash flows of the Company and its consolidated Subsidiaries for such year, which
in the case of the consolidated statements shall be audited by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification, and which shall include pro forma unaudited consolidated
financial statements consolidating the CLS Parties for all applicable periods
following the CLS Acquisition when not included within the audited consolidated
financial statements;

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Company is
required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Company and (ii) forty-five (45) days after the end of each fiscal quarter of
the Company, a copy of the consolidated and consolidating balance sheet of the
Company and its consolidated Subsidiaries as at the end of such period and
related consolidated and consolidating statements of income and retained
earnings and of cash flows for the Company and its consolidated Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year end audit adjustments), and which shall include pro forma
unaudited consolidated financial statements consolidating the CLS Parties for
all applicable periods (following the CLS Acquisition, and excluding comparative
figures with respect to prior periods) to the extent not included within the
consolidated financial statements described in this paragraph; and

(c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event within 15 days prior to the end of each fiscal year, a copy of the
detailed annual operating budget or plan including cash flow projections of the
Company and its Subsidiaries (including the CLS Parties) for the next four
fiscal quarter period prepared on a quarterly basis, in form and detail
reasonably acceptable to the Administrative Agent and the Lenders, together with
a summary of the material assumptions made in the preparation of such annual
budget or plan;

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring year
end audit adjustments) and to be prepared in reasonable detail and, in the case
of the annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Reports and documents required to be delivered to the Lenders pursuant to
Sections 5.1 and 5.2 shall be deemed delivered upon the delivery of such reports
and documents electronically to the Administrative Agent in a format that will
allow such reports and documents to be posted to Intralinks or other electronic
medium accessible to the Lenders and reasonably acceptable to the Administrative
Agent, or, in the case of materials filed and reasonably accessible to the
Lenders and the Administrative Agent with the SEC, upon notice to the
Administrative Agent of such filing; provided, that if any Lender shall request
a printed copy of any such report or document, the Company shall promptly
provide such printed copies to such Lender.



      Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each of the Credit
Parties during such period observed or performed in all material respects all of
its covenants and other agreements, and satisfied in all material respects every
condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and such
certificate shall include the calculations in reasonable detail required to
indicate compliance with Section 5.9 as of the last day of such period;

(b) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, (i) an updated copy of
Schedule 3.12 if the Company or any other Credit Party has formed or acquired a
new Subsidiary since the Closing Date or since Schedule 3.12 was last updated,
as applicable, (ii) an updated copy of Schedule 3.16 if the Company or any other
Credit Party has registered, applied for registration of, acquired or otherwise
obtained ownership of any new Intellectual Property since the Closing Date or
since Schedule 3.16 was last updated, as applicable, (iii) an updated copy of
Schedule 3.22 if the Company or any other Credit Party has entered into any new
collective bargaining agreement or Multiemployer Plan or if any new unfair labor
practice complaint has been filed against the Company or any other Credit Party
since Schedule 3.22 was last updated and (iv) an updated copy of Schedule 3.25
if any new Material Contract has been entered into since the Closing Date or
since Schedule 3.25 was last updated, as applicable, together with a copy of
each new Material Contract;

(c) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request; and

(d) promptly notify the Administrative Agent if it becomes aware of the
occurrence of any Default or Event of Default.



      Section 5.3 Payment of Taxes.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) its material taxes (Federal, state, local and any other taxes)
that, if unpaid, would result in Liens on the Collateral prior in rank to the
Liens of the Administrative Agent and (b) any material additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, except, in each case, when the amount or validity of any such taxes
is currently being contested in good faith by appropriate proceedings, reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Credit Parties and no foreclosure action has been commenced
by a Governmental Authority with respect thereto.



      Section 5.4 Conduct of Business and Maintenance of Existence.

(a) Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
corporate existence; (b) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business; (c) comply in all material respects with all Contractual Obligations;
and (d) comply with all Requirements of Law applicable to it, except, in the
case of clauses (b), (c) and (d) above, to the extent that failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.



      Section 5.5 Maintenance of Property; Insurance.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted);

(b) Maintain with financially sound and reputable insurance companies liability,
casualty, property and business interruption insurance (including, without
limitation, insurance with respect to its tangible Collateral) in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business; and
furnish to the Administrative Agent, upon the request of the Administrative
Agent, full information as to the insurance carried. The Administrative Agent
shall be named as loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such casualty, property and liability
insurance, as applicable, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and such policies shall provide
that no act or default of the Credit Parties or any of their Subsidiaries or any
other Person shall affect the rights of the Administrative Agent or the Lenders
under such policy or policies. The insurance coverage of the Credit Parties and
their Subsidiaries as of the Closing Date is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 3.26; and

(c) In case of any material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction.



      Section 5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties and financial
and other condition of the Company and its Subsidiaries with officers and
employees of the Company and its Subsidiaries and with its independent certified
public accountants; provided, that so long as no Event of Default has occurred
and is continuing, the Credit Parties shall only be required to pay the fees and
expenses of the Administrative Agent and any Lender for one such inspection by
such Person in any fiscal year.



      Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

(a) promptly, but in any event within two (2) Business Days after any Credit
Party knows or has reason to know thereof, the occurrence of any Default or
Event of Default;

(b) promptly, (i) any default or event of default by the Company or any of its
Subsidiaries under any Material Contract and (ii) any material default or
material event of default by a third party under any Material Contract;

(c) promptly, any litigation, or any investigation or proceeding known to any
Credit Party (i) affecting any Credit Party or any of their Subsidiaries which,
if adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $1,000,000, (ii) affecting or with respect to this Credit Agreement, any
other Credit Document or any security interest or Lien created thereunder or
(iii) involving an environmental claim or potential liability under
Environmental Laws which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) any attachment, judgment, lien, levy or order exceeding $1,000,000 that may
be assessed against or threatened against any Credit Party other than Permitted
Liens;

(f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party, any Commonly Controlled Entity or any Multiemployer Plan, with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

(g) promptly, any notice of any material violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
material violation of Environmental Laws; and

(h) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Company shall
specify that such notice is a Default or Event of Default notice on the face
thereof.



      Section 5.8 Environmental Laws.

Except for matters that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings; and

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. The agreements in this paragraph shall survive
repayment of the Credit Party Obligations and all other amounts payable
hereunder and termination of the Commitments and the Credit Documents.



      Section 5.9 Financial Covenants.

Comply with the following financial covenants:

(a) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Company for the four consecutive fiscal quarters then ending,
shall be less than or equal to (i) for each of the eight consecutive fiscal
quarters commencing with the quarter ending March 31, 2015, 3.25 to 1.0, and
(ii) for each fiscal quarter thereafter, 3.00 to 1.0.

(b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the last
day of each fiscal quarter of the Company for the four consecutive fiscal
quarters then ending, shall be greater than or equal to (i) for each of the
eight consecutive fiscal quarters commencing with the quarter ending March 31,
2015, 1.05 to 1.0, and (ii) for each fiscal quarter thereafter, 1.25 to 1.0.

The parties hereto acknowledge and agree that, for purposes of all calculations
made in determining compliance for any applicable period with the financial
covenants set forth in this Section 5.9, (i) after consummation of any Permitted
Acquisition, (A) income statement items and other balance sheet items (whether
positive or negative) attributable to the Target acquired in such transaction
shall be included in such calculations to the extent relating to such applicable
period, subject to adjustments mutually acceptable to the Company and the
Required Lenders, and (B) Indebtedness of a Target which is retired in
connection with a Permitted Acquisition shall be excluded from such calculations
and deemed to have been retired as of the first day of such applicable period
and (ii) after any asset disposition permitted by Section 6.4(a)(vi), (A) income
statement items and other balance sheet items (whether positive or negative)
attributable to the Property disposed of shall be excluded in such calculations
to the extent relating to such applicable period, subject to adjustments
mutually acceptable to the Company and the Required Lenders and (B) Indebtedness
that is repaid with the proceeds of such asset disposition shall be excluded
from such calculations and deemed to have been repaid as of the first day of
such applicable period.



      Section 5.10 Additional Subsidiary Guarantors.

If at any time (i) any Domestic Subsidiary which is not a US Guarantor (each an
“Excluded US Subsidiary”) shall individually generate more than two and one-half
percent (2.5%) of Consolidated Revenues for the period of four consecutive
fiscal quarters ending as of the end of the immediately preceding fiscal quarter
on a pro forma basis or (ii) all Excluded US Subsidiaries shall, collectively,
generate more than five percent (5%) of Consolidated Revenues for the period of
four consecutive fiscal quarters ending as of the end of the immediately
preceding fiscal quarter on a pro forma basis, then in either case the Credit
Parties will (A) within 30 days thereafter (or such extended period of time as
agreed to by the Administrative Agent) (1) cause one or more Excluded US
Subsidiaries to become a US Guarantor by execution of a Joinder Agreement, such
that immediately after its (or their) joinder as a US Guarantor, the remaining
Excluded US Subsidiaries shall not, individually or collectively, exceed the
threshold requirements set forth in clauses (i) and (ii) above, and (2) deliver
with each Joinder Agreement substantially the same documentation required
pursuant to Sections 4.1(b)-(e) and 5.12 and such other documents or agreements
as the Administrative Agent may reasonably request. The Credit Party Obligations
of the Company shall be secured by, among other things, a first priority
perfected security interest in the Collateral of such new US Guarantor and a
pledge of 100% of the Capital Stock of such new US Guarantor and its Domestic
Subsidiaries and 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of its first-tier Foreign Subsidiaries.



      Section 5.11 Compliance with Law.

Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
Property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Maintain in effect and enforce policies
and procedures designed to ensure compliance by the Credit Parties and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.



      Section 5.12 Pledged Assets.

(a) Except to the extent permitted to be accomplished after the Closing Date
pursuant to Section 5.12(c), cause each Credit Party’s Collateral (other than
real property) to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent (subject in each case to Permitted Liens)
pursuant to the terms and conditions of the Security Documents or such other
security documents (including foreign security documents) as the Administrative
Agent shall reasonably request.

(b) From and after the Closing Date, in the event that (i) any US Credit Party
acquires a fee interest in real property or (ii) at the time any Person becomes
a US Credit Party, such Person owns or holds a fee interest in real property,
the Company will promptly notify the Administrative Agent of that fact and the
applicable US Credit Party shall deliver to the Administrative Agent with
respect to any such real property located in the United States, within 45 days
after such acquisition or the time such Person becomes a US Credit Party (or
such longer period of time as may be agreed to by the Administrative Agent), a
Mortgage Instrument, title report, Mortgage Policy, flood hazard determination
and such other documentation as the Administrative Agent may require (including,
without limitation, a flood insurance policy, survey, environmental report,
appraisal and zoning letter), each in form and substance reasonably satisfactory
to the Administrative Agent.

(c) With respect to all Collateral listed on Schedule 3.23, to the extent any
such required Collateral is not or cannot be provided on the Closing Date, or
the Lien thereon cannot be perfected or otherwise made a first priority Lien on
the Closing Date in favor of the Administrative Agent for the benefit of the
Lenders, the Borrowers shall provide to the Administrative Agent within
forty-five (45) days of the Closing Date (or such longer period as the
Administrative Agent may agree), the documents required, and shall take the
other actions, if any, required, to provide to the Administrative Agent for the
benefit of the Lenders a perfected or other good, first priority Lien on all
such items that are required to be Collateral hereunder and under the Security
Documents; provided, however, that notwithstanding the foregoing, the Borrowers
and US Guarantors shall provide to the Administrative Agent on or before the
Closing Date a pledge of Collateral with respect to which a security interest
may be granted and perfected (if perfection is applicable) by means of
(x) filing UCC financing statements or other similar filings, if applicable, and
(y) delivery of stock certificates, equity certificates (or equivalent) and
other certificated securities (to the extent they are available on the Closing
Date and, if not, then promptly thereafter), and provided further that the
Borrowers shall provide to the Administrative Agent the Collateral described in
Section 5.15(b) within the timeframe specified therein.



      Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.

(a) Notify the Administrative Agent quarterly if it knows that any application,
letters patent or registration relating to any Patent, Patent License, Trademark
or Trademark License of the Credit Parties material to the business of such
Credit Party will become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding any Credit Party’s ownership of any
Patent or Trademark material to the business of such Credit Party, its right to
patent or register the same, or to enforce, keep and maintain the same, or its
rights under any Patent License or Trademark License material to the business of
such Credit Party.

(b) Notify the Administrative Agent quarterly after it knows of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any Copyright or Copyright License of the Credit Parties material to
the business of such Credit Party, whether (i) such Copyright or Copyright
License may become invalid or unenforceable prior to its expiration or
termination, or (ii) any Credit Party’s ownership of such Copyright, its right
to register the same or to enforce, keep and maintain the same, or its rights
under such Copyright License, may become affected.

(c) (i) Notify the Administrative Agent quarterly of any filing by any Credit
Party, either itself or through any agent, employee, licensee or designee, of
any application for registration of any Intellectual Property with the United
States Copyright Office or United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof.

(ii) Concurrently with the delivery of quarterly and annual financial statements
of the Company pursuant to Section 5.1 hereof, provide the Administrative Agent
and its counsel a complete and correct list of all Intellectual Property owned
by or licensed to the Credit Parties that have not been set forth as annexes of
such documents and instruments showing all filings and recordings for the
protection of the security interest of the Administration Agent therein pursuant
to the agreements of the United States Patent and Trademark Office or the United
States Copyright Office.

(iii) Upon the reasonable request of the Administrative Agent, execute and
deliver any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in the Intellectual Property and the general
intangibles referred to in clauses (i) and (ii) to the extent owned or licensed
by US Credit Parties, including, without limitation, the goodwill of the
Company, relating thereto or represented thereby (or such other Intellectual
Property or the general intangibles relating thereto or represented thereby as
the Administrative Agent may reasonably request).

(d) Take all necessary actions, including, without limitation, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain each item of Intellectual Property of the Company
or any other Credit Party necessary and material to the business of such Person,
including, without limitation, payment of maintenance fees, filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings.

(e) In the event that any Credit Party becomes aware that any Intellectual
Property material to its business is infringed, misappropriated or diluted by a
third party in any material respect, notify the Administrative Agent promptly
after it learns thereof and shall promptly take such actions as such Credit
Party, shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property.



      Section 5.14 Deposit Accounts.

The US Credit Parties’ main operating cash accounts shall be maintained at HSBC
or as otherwise designated by HSBC, provided that, in each case, HSBC offers
pricing, operational capabilities and other terms competitive with other
potential providers. Upon the occurrence and during the continuance of an Event
of Default, deliver Deposit Account Control Agreements satisfactory to the
Administrative Agent with respect to each deposit account of the US Credit
Parties, to the extent such Deposit Account Control Agreements may be obtained
using commercially reasonable efforts; provided, if any Deposit Account Control
Agreement is not so obtained, the US Credit Parties will take such action with
respect to the applicable deposit account as the Administrative Agent may
reasonably request.



      Section 5.15 Further Assurances.

(a) Generally. Upon the request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the UCC or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Lenders, Liens on the Collateral
that are duly perfected in accordance with the requirements of, or the
obligations of the Credit Parties under, the Credit Documents and all applicable
Requirements of Law.

(b) Pledge of Shares of Tuscany and CLS. The Borrowers and the Foreign Borrowers
shall, within twenty (20) Business Days following the closing of the CLS
Acquisition (or such longer period as the Administrative Agent may agree),
provide to the Administrative Agent the documents necessary to provide the
Administrative Agent with a pledge of 100% of the shares of Tuscany and
approximately 30% of the shares of CLS.

(c) Future Assurances regarding CLS. The Administrative Agent and the Lenders
shall have the right to require after the Closing Date, subject to the
Borrowers’ consent which shall not be unreasonably withheld or delayed,
guaranties by CLS of the obligations of LII and LIFL as Foreign Borrowers, and a
pledge or grant of security interests in the assets of CLS with respect to the
obligations of LII and LIFL as Foreign Borrowers; provided, however, that such
guaranties, pledges and granting of security interests in CLS assets may be
limited (i) to the extent they are prohibited or restricted by applicable law or
(ii) would result in material adverse tax or accounting consequences to the
Borrowers or (iii) would result in a material burden that would exceed the
benefit to the Lenders that would be conferred thereby, and provided, however,
that the Borrowers shall not be deemed to have unreasonably withheld consent to
the requested guaranty, pledge or grant of security interest to the extent that
the requested guaranty, pledge or grant of a security interest would result in
the negative consequences set forth in any of the foregoing clauses (i), (ii) or
(iii).

(d) Liability, Casualty, Property and Business Interruption Insurance. Within
ten (10) Business Days following the Closing Date, the Company shall deliver to
the Administrative Agent certificates of insurance evidencing liability,
casualty, property and business interruption insurance meeting the requirements
set forth herein or in the Security Documents and, upon request of the
Administrative Agent, copies of insurance policies and endorsements evidencing
that such insurance complies with the requirements of this paragraph. The
Administrative Agent shall be named as loss payee and/or additional insured with
respect to any such insurance providing liability coverage or coverage in
respect of any Collateral, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give thirty
(30) days prior written notice before any such policy or policies shall be
altered or cancelled.

ARTICLE VI.
NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (excluding any continuing obligations under any Secured
Hedging Agreements, pooling agreements or cash management agreements) and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full, that:



      Section 6.1 Indebtedness.

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

(b) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referenced in the financial statements referenced in Section 3.1
(and set out more specifically in Schedule 6.1(b)) hereto and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;

(c) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset; (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing; and (iii) the total amount of all such
Indebtedness shall not exceed $10,000,000 at any time outstanding;

(d) Indebtedness and obligations owing under (i) pooling agreements and cash
management agreements to the extent maintained with a Lender or an Affiliate of
a Lender, and (ii) Secured Hedging Agreements and other Hedging Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes;

(e) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section 6.1;

(f) unsecured intercompany Indebtedness owed by Credit Parties (other than
Foreign Credit Parties) and their Domestic Subsidiaries to Subsidiaries of the
Company;

(g) unsecured intercompany Indebtedness owed by Foreign Subsidiaries to Foreign
Subsidiaries;

(h) Indebtedness from Foreign Subsidiaries to US Credit Parties arising as a
result of the restructuring of existing Acquisition related intercompany
balances;

(i) so long as no Default or Event of Default then exists or would exist after
giving effect to the incurrence of such Indebtedness, (i) unsecured intercompany
Indebtedness owed by Foreign Subsidiaries to US Credit Parties in accordance
with the historical practices of the US Credit Parties and in the ordinary
course of business and (ii) other unsecured intercompany Indebtedness owed by
Foreign Subsidiaries to US Credit Parties in an aggregate amount, with respect
to all Foreign Subsidiaries, not to exceed (in the case of clause (ii)), when
combined (without duplication) with any outstanding Investments made pursuant to
clause (i)(y) of the definition of Permitted Investments, $10,000,000 at any
time outstanding;

(j) Indebtedness owed by Foreign Subsidiaries (other than Foreign Credit
Parties) to entities other than Credit Parties and their Subsidiaries in an
aggregate amount, with respect to all Foreign Subsidiaries (other than Foreign
Credit Parties), not to exceed $10,000,000 at any time outstanding;

(k) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(l) transactions permitted pursuant to Sections 6.4, 6.5 and 9.21 to the extent
not already permitted pursuant to this Section 6.1;

(m) other Indebtedness of the Credit Parties and their Subsidiaries which does
not exceed (i) $11,000,000 in the aggregate at any time outstanding on or before
January 31, 2015, and (ii) $5,000,000 in the aggregate at any time outstanding
thereafter; and

(n) Guaranty Obligations in respect of Indebtedness of a Foreign Subsidiary that
is not a Credit Party to the extent such Indebtedness is permitted to exist or
be incurred pursuant to this Section 6.1, provided that the total amount of all
such Indebtedness shall not exceed $10,000,000 at any time outstanding.



      Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Subsidiary to, nor will
they permit any of the CLS Parties after the CLS Acquisition to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for (i) in the case
of the Credit Parties only, Permitted Liens, and (ii) in the case of any
Subsidiaries of the Company that are not Credit Parties, such Liens described in
clause (a) and clauses (c)-(n) of “Permitted Liens”.



      Section 6.3 Nature of Business.

The Credit Parties will not, nor will they permit any Subsidiary to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries are engaged in would be substantially changed from
the general nature of the business in which the Company and its Subsidiaries,
taken as a whole, are engaged in on the Closing Date.



      Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:

(i) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Corporate Investment Policy Investments and Corporate Investment Policy
Investments into cash;

(ii) Recovery Events;

(iii) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries;

(iv) the sale, lease, transfer or other disposition of property or assets (at
fair value) (A) between US Credit Parties, (B) between Foreign Credit Parties
and (C) between Foreign Subsidiaries (other than Foreign Credit Parties);
provided that in no event shall a Credit Party sell, transfer or otherwise
dispose of any Intellectual Property to a Person that is not a Credit Party,
except that the Foreign Borrowers may license such Intellectual Property in the
ordinary course of business, without the prior written consent of the
Administrative Agent;

(v) the dissolution or winding up of any Subsidiary of the Company that is not a
Credit Party; provided, that the assets of any such Subsidiary shall be
transferred to another Subsidiary of the Company;

(vi) [Intentionally Omitted]

(vii) [Intentionally Omitted]

(viii) the dissolution or winding up of any Credit Party (other than a
Borrower); provided, that the assets of any such Credit Party shall be
transferred to another Credit Party;

(ix) (A) the sale or issuance of the Capital Stock of a Foreign Subsidiary
(other than a Credit Party) of the Company to any Subsidiary of the Company to
the extent not otherwise prohibited under this Credit Agreement or any of the
other Credit Documents, (B) the sale or issuance of the Capital Stock of a US
Credit Party (other than the Company) to another US Credit Party and (C) the
sale or issuance of the Capital Stock of a Foreign Credit Party to a Credit
Party;

(x) the merger or consolidation of a Subsidiary of the Company (other than a
Borrower) into another Subsidiary of the Company; provided that if either
Subsidiary is a Credit Party, the continuing or surviving Person shall be a
Credit Party;

(xi) the merger or consolidation of any Subsidiary into the Company; provided
that the Company shall be the continuing or surviving entity;

(xii) transactions permitted pursuant to Sections 6.1, 6.5 and 9.21 to the
extent not already permitted pursuant to this Section 6.4(a);

(xiii) the sale, lease or transfer of property or assets not to exceed $500,000
in the aggregate in any fiscal year; and

(xiv) the sale of any Foreign Subsidiary (not including any Foreign Credit
Party) which the Company has demonstrated to the reasonable satisfaction of the
Administrative Agent has less than $10,000,000 in total annual revenue.

provided that (A) with respect to clause (ii) above, at least 75% of the
consideration received therefor by the Credit Parties or any such Subsidiary
shall be in the form of cash or Corporate Investment Policy Investments, and
(B) with respect to clause (iv), no Default or Event of Default shall exist or
shall result therefrom; provided, further, that with respect to sales of assets
permitted hereunder only, the Administrative Agent shall, without the consent of
the Required Lenders, release its Liens relating to the particular assets sold;
or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Acquisitions and (B) except as otherwise limited or prohibited
herein, purchases, leases or acquisitions of inventory, materials, property and
equipment in the ordinary course of business, or (ii) enter into any transaction
of merger or consolidation, except for (A) Permitted Acquisitions and
Investments or acquisitions permitted pursuant to Sections 6.4(a) and 6.5 and
(B) the merger or consolidation of a Credit Party with and into another Credit
Party; provided that if the Company is a party thereto, the Company will be the
surviving corporation.



      Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for Permitted Investments.



      Section 6.6 Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate (other than
Credit Parties) other than on terms and conditions substantially as favorable as
would be obtainable in a comparable arm’s length transaction with a Person other
than an officer, director, shareholder or Affiliate, and except as otherwise
permitted by Sections 6.1, 6.2 and 6.4.



      Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for Domestic Subsidiaries that are
joined as Additional Credit Parties to the extent required by Section 5.10 and
Foreign Subsidiaries. Subject to Section 9.21, the Credit Parties will not sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of their Subsidiaries, nor will they permit any of their
Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of any of
their Capital Stock or other equity interests, except in a transaction permitted
by Section 6.4.



      Section 6.8 Corporate Changes.

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect adverse to the interests of the Lenders without the prior written
consent of the Required Lenders, (c) change its state of incorporation,
organization or formation or have more than one state of incorporation,
organization or formation or (d) materially change its accounting method (except
in accordance with GAAP) in any manner materially adverse to the interests of
the Lenders without the prior written consent of the Required Lenders.



      Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a US
Guarantor or Foreign Guarantor and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a) —
(e) above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement and the other Credit Documents, (ii) applicable law,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c) or 6.1(j); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith or the Foreign Subsidiary party thereto, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.



      Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) any Person may make dividends payable solely in the same
class of Capital Stock of such Person, (b) any Subsidiary may make dividends and
distributions to the Company or any wholly-owned Subsidiary of the Company, and
(c) the Company may repurchase Capital Stock issued by it subject to the
following restrictions and limitations: both before and after giving effect to
such repurchase of Capital Stock, (i) no Default or Event of Default shall exist
and be continuing, (ii) the Credit Parties shall be in compliance with the
Leverage Ratio set forth in Section 5.9(a) on a Pro Forma Basis (but reduced by
0.25 to 1.00), and (iii) Liquidity shall be no less than $20,000,000.



      Section 6.11 Amendment of Subordinated Debt.

The Credit Parties will not, nor will they permit any Subsidiary to, amend or
modify or waive (or permit the amendment, modification or waiver of), after the
issuance thereof, any of the terms of any Subordinated Debt if the effect of
such amendment, modification or waiver would be (a) to increase the principal
amount due thereunder, (b) to shorten or accelerate the time of payment of any
amount due thereunder, (c) to increase the applicable interest rate or amount of
any fees or costs due thereunder, (d) to amend the subordination provisions, if
any, thereunder (including any of the definitions relating thereto), (e) to make
any covenant therein more restrictive or add any new covenant, (f) to grant any
Lien, (g) to provide for any additional guarantor with respect thereto unless
such Person becomes a US Guarantor or Foreign Guarantor hereunder or (h) in the
determination of the Administrative Agent, be adverse in any other material
respect to the rights or interests of the Lenders. With respect to any
Subordinated Debt, none of the Credit Parties will breach or otherwise violate
any of the subordination provisions applicable thereto, including without
limitation restrictions against payment of principal and interest and other
amounts thereon.



      Section 6.12 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease.



      Section 6.13 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien securing the Credit Party Obligations
upon any of their properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given
to secure the Credit Party Obligations, except (a) pursuant to this Credit
Agreement and the other Credit Documents, (b) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c) or 6.1(j);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith or the Foreign
Subsidiary party thereto, (c) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (d) customary anti-assignment provisions contained in
leases and licensing agreements entered into in the ordinary course of business,
(e) restrictions imposed by law, (f) customary restrictions contained in
agreements relating to the sale of a Subsidiary of the Company pending such
sale, so long as such restrictions and conditions apply only to such Subsidiary
and such sale is permitted hereunder and (g) restrictions imposed by any
agreement relating to secured Indebtedness permitted by this Credit Agreement if
such restrictions apply only to the property or assets securing such
Indebtedness.



      Section 6.14 Operating Leases.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or permit to exist any obligations for the payment of rent under
Operating Leases which in the aggregate for all such Persons would exceed
$35,000,000 in any fiscal year.



      Section 6.15 Anti-Corruption Laws; Sanctions.

(a) No part of the proceeds of the Loans or the Letters of Credits will be used,
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the UK Bribery Act, the FCPA or any other applicable
anti-corruption law or otherwise for any payment that could constitute a
violation of any applicable anti-bribery law or anti-corruption law.

(b) The Borrowers will not, directly or indirectly, use the proceeds of the
Loans or the Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or Letters of Credit, whether as underwriter, advisor, investor, lender or
otherwise).

ARTICLE VII.
EVENTS OF DEFAULT



      Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. (i) Any Borrower shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or (ii) the Company shall fail to
reimburse the Issuing Lender for any LOC Obligations when due in accordance with
the terms hereof; or (iii) any Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due in accordance with
the terms hereof and such failure shall continue unremedied for three (3) days;
or (iv) or any US Guarantor shall fail to pay on the US Guaranty or any Foreign
Guarantor shall fail to pay on the Foreign Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (iii)); or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
(i) with respect to representations and warranties that contain a materiality
qualification, prove to have been incorrect, false or misleading and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, prove to have been incorrect, false or misleading in any material
respect, in each case on or as of the date made or deemed made; or

(c) Covenant. (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Section 5.1, 5.2,
5.4(a) (as such covenant relates to the Company only), Section 5.7(a),
Section 5.9 or Article VI hereof; or (ii) any Credit Party shall fail to comply
with any other covenant contained in this Credit Agreement or the other Credit
Documents or any other agreement, document or instrument among or between any
Credit Party, the Administrative Agent and the Lenders or executed by any Credit
Party in favor of the Administrative Agent or the Lenders (other than as
described in Sections 7.1(a) or 7.1(c)(i) above), and in the event such breach
or failure to comply is capable of cure, is not cured within thirty (30) days of
its occurrence; or

(d) Cross Default. A Credit Party or any of its Subsidiaries shall (i) default
in any payment of principal of or interest on any Indebtedness (other than the
Credit Party Obligations) in a principal amount outstanding of at least
$5,000,000 individually, or $10,000,000 in the aggregate, for the Credit Parties
and their Subsidiaries, beyond the period of grace (not to exceed 30 days), if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $5,000,000 individually, or $10,000,000 in the aggregate, for the
Credit Parties and their Subsidiaries, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or (iii) breach or default under any Secured Hedging Agreement
in an amount exceeding $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries; or

(e) Bankruptcy. (i) A Credit Party or any of its Subsidiaries (other than any de
minimus Foreign Subsidiary that is not a Foreign Credit Party) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator, examiner
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries (other than any de minimus
Foreign Subsidiary that is not a Foreign Credit Party) any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against a Credit Party or any of its Subsidiaries
(other than any de minimus Foreign Subsidiary that is not a Foreign Credit
Party) any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) a Credit Party or
any of its Subsidiaries (other than, with respect to any of acts set forth in
clause (i) above, any de minimus Foreign Subsidiary that is not a Foreign Credit
Party) shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) a Credit Party or any of its Subsidiaries (other than any
de minimus Foreign Subsidiary that is not a Foreign Credit Party) shall
generally not, or shall be unable to, or shall admit in writing their inability
to, pay its debts as they become due; or

(f) Judgment. One or more judgments or decrees shall be entered against a Credit
Party or any of its Subsidiaries involving in the aggregate a liability (to the
extent not covered by insurance) of $1,000,000 or more and all such judgments or
decrees shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within 20 Business Days from the entry thereof.

(g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
the Credit Parties or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) a Credit Party, any of its Subsidiaries or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan, except to the extent any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect; or

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity or enforceability of the Guaranty or any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

(j) Invalidity of Credit Documents. Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the security interests, liens, rights, powers and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail to be a first priority, perfected Lien, subject to Permitted Liens, on a
material portion of the Collateral, other than by action of the Administrative
Agent or the Lenders; or

(k) Subordinated Debt. Any event of default shall occur and be continuing under
any Subordinated Debt or the subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or to give the
Lenders the rights, powers and privileges purported to be created thereby.



      Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is an Event of Default specified in
Section 7.1(e) above, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon), and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and (b) if such event is any other Event of Default, any or all of the
following actions may be taken: (i) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Company to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.

ARTICLE VIII.
THE AGENT



      Section 8.1 Appointment.

Each Lender and Issuing Lender hereby irrevocably designates and appoints HSBC
to act on its behalf as the Administrative Agent of such Lender under this
Credit Agreement, and each such Lender irrevocably authorizes HSBC, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Credit Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Credit Agreement, together with such other powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrowers nor any other Credit Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. In addition, in acting hereunder and
in connection with the Notes, the Administrative Agent shall act solely as an
agent of the issuer and will not thereby assume any obligations towards or
relationship of agency or trust for or with any of the holders of the Notes or
any other third party.

Any entity into which the Administrative Agent in its individual capacity may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the
Administrative Agent in its individual capacity shall be a party, or any
corporation to which substantially all of the corporate trust business of the
Administrative Agent in its individual capacity may be transferred, shall be the
Administrative Agent under this Agreement without further action by any party
hereto.



      Section 8.2 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the loan facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

In relation to the Foreign Pledge Agreements governed by Swiss law, each present
and future Lender hereby authorizes the Administrative Agent:

(a) to (i) accept and execute in its name and for its account as its direct
representative (direkter Stellvertreter) any Swiss law pledge for the benefit of
such Lender and (ii) hold, administer and, if necessary, enforce any such
security on behalf of each relevant Lender which has the benefit of such
security;

(b) to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to any Foreign Pledge Agreement governed by Swiss
law;

(c) to effect as its direct representative (direkter Stellvertreter) any release
of a security created or evidenced or expressed to be created or evidenced under
a Foreign Pledge Agreement governed by Swiss law in accordance with this
Agreement; and

(d) to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Administrative Agent hereunder or under the relevant
Foreign Pledge Agreement governed by Swiss law.



      Section 8.3 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender and a holder of Notes as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and such Person,
its Affiliates, and its officers, directors and employees may generally engage
in any kind of business with, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder or
affiliated with the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.



      Section 8.4 Exculpatory Provisions.

(a) Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys in fact, Subsidiaries or affiliates shall be
(i) liable to any Lender for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Credit Agreement (except for
its or such Person’s own gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in this Credit Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Credit Agreement
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.

Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not (x) have any duty to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers or
(y) have any duty to take any discretionary action or exercise any discretionary
powers except (with respect to this clause (y)) discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law or any
regulation or fiscal requirement, court order, or the rules, operating
procedures or market practice of any relevant stock exchange or any other
applicable market or clearing system, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law and provided further
that if any applicable law or any regulation or fiscal requirement, court order,
or the rules, operating procedures or market practice of any relevant stock
exchange or any other applicable market or clearing system shall require the
Administrative Agent to take any action, the Administrative Agent shall be
permitted to take such action; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent in writing by a Credit Party, a Lender or an Issuing
Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.



      Section 8.5 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any instruction, notice, request, order,
certificate, consent, statement, instrument, resolution, direction, affidavit,
document or other writing (including any electronic message, Internet or
intranet website posting, telex cable or other paper, document or electronic
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.



      Section 8.6 Non Reliance on Administrative Agent and Other Lenders.

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.



      Section 8.7 Indemnification.

The Lenders agree to indemnify and hold harmless the Administrative Agent, the
Issuing Lender and their Affiliates and their respective officers, directors,
representatives, agents and employees (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Revolving Commitment Percentages in effect
on the date on which indemnification is sought under this Section, from and
against any and all liabilities, obligations, losses, damages, penalties, stamp
or other similar taxes, actions, judgments, suits, costs, expenses (including
reasonable attorney’s fees and expenses) or disbursements of any kind
whatsoever, regardless of their merit, which may at any time (including, without
limitation, at any time following the payment of the Credit Party Obligations)
be demanded, claimed, imposed on, incurred by or asserted against any such
indemnitee in any way directly or indirectly relating to or arising out of any
Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing, including without limitation all reasonable costs required to be
associated with claims for damages to persons or property and reasonable
attorneys’ and consultants’ fees and expenses and court costs; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. In no event shall the Agent be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to loss of profit, goodwill, reputation, business opportunity or
anticipated saving), even if the Agent has been advised as to the likelihood of
such loss or damage and regardless of the form of action. The agreements in this
Section 8.7 shall survive the termination of this Credit Agreement and payment
of the Notes and all other amounts payable hereunder and shall also survive, as
to any Administrative Agent, the resignation or removal of such Administrative
Agent.



      Section 8.8 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval of the Company, with such approval not to be unreasonably withheld or
delayed, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided, however, that if an Event of Default should exist at such
time, no approval of the Company shall be required hereunder. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, subject to the
approval of the Company, with such approval not to be unreasonably withheld or
delayed, appoint a successor; provided, however, that if an Event of Default
should exist at such time, no approval of the Company shall be required
hereunder. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Lender directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Article and
Sections 2.17 and 9.5 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.



      Section 8.9 Nature of Duties; Several Obligations.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Documentation Agents or Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder. In the event
there are two or more Administrative Agents at any time hereunder, each
Administrative Agent’s obligations hereunder shall be several and not joint.



      Section 8.10 Administrative Agent May File Proofs of Claims.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders, the Swingline Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders, the Swingline Lender and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders, the Swingline Lender and the Administrative Agent under
Sections 2.5, 2.17 and 9.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.5,
2.17 and 9.5.



      Section 8.11 Releases.

(a) The Lenders and the Issuing Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (x) upon termination of all Commitments and
payment in full of all Credit Party Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Credit Documents, or (z) subject to Section 9.1, if
approved, authorized or ratified in writing by the Required Lenders; and

(iii) to release any Guarantor from its obligations under its Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents.

In addition, the Administrative Agent shall release the pledge of any first-tier
Foreign Subsidiary of a US Credit Party to the extent that such Foreign
Subsidiary ceases to be a first-tier Foreign Subsidiary.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under it Guaranty pursuant to this Section 8.11.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.



      Section 8.12 Force Majeure.

The Administrative Agent shall not incur any liability for not performing any
act or fulfilling any duty, obligation or responsibility hereunder by reason of
any occurrence beyond the control of the Administrative Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental  authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

ARTICLE IX.
MISCELLANEOUS



      Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified (by
amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section 9.1. The Required Lenders may, or with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (x) enter into with the Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Credit Agreement or the other Credit Documents or
any Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.9 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that (x) any
reduction in the stated rate of interest on Revolving Loans shall only require
the written consent of each Lender holding a Revolving Commitment and (y) any
reduction in the stated rate of interest on Term Loans shall only require the
written consent of each Lender holding a Term Commitment or Term Loan; or

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(iv) except as provided in Section 8.11, release a Borrower or all or
substantially all of the Guarantors from their obligations under the Foreign
Guaranty or the US Guaranty, as applicable, without the written consent of all
of the Lenders; or

(v) release all or substantially all of the Collateral, without the written
consent of all of the Lenders; or

(vi) permit the Borrowers to assign or transfer any of their rights or
obligations under this Credit Agreement or other Credit Documents; or

(vii) amend, modify or waive any provision of the Credit Documents affecting the
rights or duties of the Administrative Agent, the Issuing Lender or the
Swingline Lender under any Credit Document without the written consent of the
Administrative Agent, the Issuing Lender and/or the Swingline Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;
or

(viii) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby; or

(ix) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.12(b) without the written consent of each Lender directly affected
thereby; or

(x) amend, modify or waive any provision that would adversely affect the rights
of Lenders holdings Loans of any class differently than those holding Loans of
any other class without the written consent of Lenders representing a majority
in interest of each affected class.

Any such waiver, amendment, supplement or modification and any such release
shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Sections 8.8 and 8.11).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.



      Section 9.2 Notices.

(a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (i) when delivered by
hand, (ii) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (iii) the Business Day immediately following the day on
which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service, or (iv) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, addressed as follows in the case
of the Company, the other Credit Parties and the Administrative Agent, and, with
respect to each Lender, as set forth in such Lender’s Administrative Details
Form, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:

      The Company
and the other
Credit Parties:  
Lionbridge Technologies, Inc.
1050 Winter Street
Waltham, MA 02451
Attention: Chief Financial Officer, Treasurer and General Counsel
Telecopier: (781) 434-6057
Telephone: (781) 434-6000
The Administrative
Agent:  
HSBC Bank USA, National Association
Corporate Trust & Loan Agency
452 Fifth Avenue
New York, NY 10018
Telecopier: 1-212-525-1300
Telephone: 1-212-525-1362
   
with a copy to:
   
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110-3333
Attn: Philip A. Herman, Esq.
Telecopier: (617) 574-7592
Telephone: (617) 482-1776

Notices delivered through electronic communications, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Lender pursuant to
Article II if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in the discretion of each, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lenders and the other Lenders by posting the Communications on the
Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrowers’, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.



      Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.



      Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans, provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.



      Section 9.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the loan facilities
contemplated hereby, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrowers. The Borrowers, jointly and severally,
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower or any other Credit Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any liability under any Environmental Law related in any
way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Credit Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Credit Document, if such Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, any Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, such Swingline Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Loans and Commitments at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or Swingline Lender solely in its capacity as such, only
the Revolving Lenders shall be required to pay such unpaid amounts, such payment
to be made severally among them based on such Revolving Lenders’ pro rata share
of the Revolving Commitments (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or any such Swingline Lender in connection with such capacity.
The obligations of the Lenders under this paragraph (c) are several and not
joint.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Borrowers shall assert, and each of the Borrowers
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, in the absence of gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment.

(e) Payments. All amounts due under this Section shall be payable not later than
five (5) Business Days after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Credit Documents and payment of the Credit Party Obligations
hereunder.



      Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Credit
Parties may not assign or transfer any of their rights or obligations under this
Credit Agreement or the other Credit Documents without the prior written consent
of each Lender.

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, without the consent of, or notice to the Borrower or the
Administrative Agent, at any time sell to one or more banks or other entities
(“Participants”), but not to entities prohibited to receive assignments under
Section 9.6(c)(iv), participating interests in any Loan owing to such Lender,
any Note held by such Lender, any Commitment of such Lender, or any other
interest of such Lender hereunder. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Credit Agreement to the other parties to this Credit Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Note for all purposes
under this Credit Agreement, and the Company, the Administrative Agent, the
Issuing Lender and the Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 8.7 with respect to any
payments made by such Lender to its Participant(s). No Lender shall transfer or
grant any participation under which the Participant shall have rights to approve
any amendment to or waiver of this Credit Agreement or any other Credit Document
except to the extent such amendment or waiver would (i) extend the scheduled
maturity of any Loan or Note or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.9 which shall
be determined by a vote of the Required Lenders) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect; provided that, it is understood and agreed that
(A) a waiver of any Default or Event of Default shall not constitute a change in
the terms of such participation, and (B) an increase in any Commitment or Loan
shall be permitted without consent of any participant if the Participant’s
participation is not increased as a result thereof, (ii) except as provided in
Section 8.11, release a Borrower or all or substantially all of the Guarantors
from their obligations under the US Guaranty or the Foreign Guaranty, as
applicable, (iii) release all or substantially all of the Collateral, or
(iv) consent to the assignment or transfer by the Borrowers of any of their
rights and obligations under this Credit Agreement. In the case of any such
participation, the Participant shall not have any rights under this Credit
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Borrowers hereunder shall be determined as if
such Lender had not sold such participation; provided that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.5 (subject
to the requirements and limitations therein, including the requirements under
Section 2.18 (it being understood that the documentation required under
Section 2.18 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (c) of this Section; provided, further that such Participant
(A) agrees to be subject to the provisions of Sections 2.18(c) and 2.20 as if it
were an assignee under paragraph (c) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.16 or 2.18, with
respect to any participation, than its participating Lender would have been
entitled to receive if the participating Lender were still the owner of such
interest as of the date of such Change in Law . Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 2.20 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.7(b) as
though it were a Lender; provided that such Participant agrees to be subject to
Section 9.7(a) as though it were a Lender.

(c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Lender or any Affiliate or Approved Fund thereof and to one or
more additional banks, insurance companies, financial institutions, investment
funds or other entities (“Purchasing Lenders”), all or any part of its rights
and obligations under this Credit Agreement and the Notes (including all or a
portion of its Commitment and the Loans at the time owing to it) in minimum
amounts of (x) $5,000,000 with respect to its Revolving Commitment and its
Revolving Loans (or, if less, the entire amount of such Lender’s Revolving
Commitment and Revolving Loans), and (y) $1,000,000 in the case of Term Loans,
and in each such case, subject to the following conditions:

(i) Such assignment shall be pursuant to an Assignment Agreement, executed by
such Purchasing Lender, such transferor Lender, the Administrative Agent and the
Company (to the extent required) and delivered to the Administrative Agent for
its acceptance and recording in the Register,

(ii) any assignment shall require the consent of the Administrative Agent, the
Issuing Lender and the Swingline Lender (such consent not to be unreasonably
withheld or delayed) for assignments in respect of the Revolving Loans or any
unfunded Commitment to any Person who is not a Lender, an Affiliate of a Lender
or an Approved Fund,

(iii) so long as no Default or Event of Default shall have occurred and be
continuing, any sale or assignment of all or any portion of the Revolving Loans,
Term Loans, a Term Loan Commitment or a Revolving Loan Commitment shall require
the consent of the Company, provided, however. that any sale or assignment to an
existing Lender, or Affiliate or Approved Fund thereof, shall not require the
consent of the Company nor shall any such sale or assignment be subject to the
minimum assignment amounts specified herein, and provided further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof.

(iv) No assignment of any Loans or Commitment shall be made to (A) any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof, or
(C) to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

(v) Upon such execution, delivery, acceptance and recording, from and after the
Transfer Effective Date specified in such Assignment Agreement, and subject to
the other terms and conditions hereof, (1) the Purchasing Lender thereunder
shall be a party hereto and, to the extent provided in such Assignment
Agreement, have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein, and (2) the transferor Lender thereunder shall,
to the extent provided in such Assignment Agreement, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of a transferor Lender’s rights
and obligations under this Credit Agreement, such transferor Lender shall cease
to be a party hereto; provided, however, that such Lender shall continue to be
entitled to any rights under Sections 2.16, 2.17, 2.18 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment), and provided further that, except to the extent otherwise expressly
agreed to by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (b) of this Section. Such Assignment Agreement shall be deemed to
amend this Credit Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Credit Agreement and the Notes. On or prior to the Transfer Effective Date
specified in such Assignment Agreement, the Borrowers, at their own expense,
shall execute and deliver to the Administrative Agent in exchange for the Notes
delivered to the Administrative Agent pursuant to such Assignment Agreement new
Notes to the order of such Purchasing Lender in an amount equal to the
Commitment assumed by it pursuant to such Assignment Agreement and, unless the
transferor Lender has not retained a Commitment hereunder, new Notes to the
order of the transferor Lender in an amount equal to the Commitment retained by
it hereunder. Such new Notes shall be dated the Closing Date and shall otherwise
be in the form of the Notes replaced thereby.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its pro rata share thereof. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at its address referred to in Section 9.2
a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. A Loan (and the
related Note) recorded on the Register may only be assigned or sold in whole or
in part upon registration of such assignment or sale on the Register. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender for all purposes of this Credit Agreement. The Register shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. In the event that any Lender
sells participations in a Loan recorded on the Register, such Lender, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register on which it enters the name and address of each participant
in such Loans held by it and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”), provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.. A Loan recorded on the Register (and
the registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered Note shall expressly so provide). Any
participation of such Loan recorded on the Register (and the registered Note, if
any, evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, (i) the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register, and (ii) the Administrative Agent may treat
the holder in whose name a Note is registered as the owner of such Note for all
purposes, whether or not such Note is overdue, and the Administrative Agent
shall not be affected by notice to the contrary except as required by applicable
law.

(e) Upon its receipt of a duly executed Assignment Agreement, together with
payment to the Administrative Agent by the transferor Lender or the Purchasing
Lender, as agreed between them, of a registration and processing fee of $3,500
(which registration and processing fee shall not be payable in connection with
an assignment to an Affiliate) for each Purchasing Lender listed in such
Assignment Agreement and the Notes subject to such Assignment Agreement, the
Administrative Agent shall (i) accept such Assignment Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such acceptance and recordation to the Lenders and the Company.

(f) The Borrowers authorize each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Company and
its Subsidiaries which has been delivered to such Lender by or on behalf of the
Borrowers pursuant to this Credit Agreement or which has been delivered to such
Lender by or on behalf of the Borrowers in connection with such Lender’s credit
evaluation of the Borrowers and their Affiliates prior to becoming a party to
this Credit Agreement, in each case subject to Section 9.15.

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder, the respective assignee Lender shall
provide to the Company and the Administrative Agent the appropriate Internal
Revenue Service Forms described in Section 2.18.

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Credit Agreement (including, without limitation, any right
to payment of principal and interest under any Note) to secure obligations of
such Lender, including without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and such pledge and assignment may be
made without the consent of the Borrowers; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Company, the Administrative Agent and such
Lender.



      Section 9.7 Adjustments; Set off; Sharing of Payments by Lenders.

(a) Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LOC Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that (subject to Section 9.7(b)) any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Credit Party in the amount of such participation.

(b) Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law (including, without limitation, other rights of set-off), each
Lender shall have the right, at any time and from time to time, to the fullest
extent permitted by applicable law, without prior notice to the Borrowers or the
applicable Credit Party, any such notice being expressly waived by the Credit
Parties to the extent permitted by applicable law, upon the occurrence of any
Event of Default, to setoff and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held by or owing to such Lender , such Issuing Lender or any such Affiliate or
any branch or agency thereof to or for the credit or the account of the
Borrowers or any other Credit Party, or any part thereof in such amounts as such
Lender may elect, against and on account of the Loans and other Credit Party
Obligations of the Borrowers and the other Credit Parties to the Administrative
Agent and the Lenders and claims of every nature and description of the
Administrative Agent and the Lenders against the Borrowers and the other Credit
Parties, in any currency, whether arising hereunder, under any other Credit
Document or any Secured Hedging Agreement pursuant to the terms of this Credit
Agreement, as such Lender may elect, whether or not the Administrative Agent or
the Lenders have made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Lender or such Issuing Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The aforesaid right of set-off may be exercised by such Lender
against the Borrowers, any other Credit Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of the Borrowers or any
other Credit Party, or against anyone else claiming through or against the
Borrowers, any other Credit Party or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the occurrence of
any Event of Default. The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
Notwithstanding the terms of this Section to the contrary, each of the Lenders
and the Administrative Agent acknowledge and agree that it will not set-off any
account of any Foreign Borrower to repay Credit Party Obligations of a US Credit
Party.



      Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.



      Section 9.9 Counterparts; Integration; Effectiveness; Electronic
Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent or the Arranger, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



      Section 9.10 Effectiveness.

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.



      Section 9.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



      Section 9.12 Integration.

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the other Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.



      Section 9.13 Governing Law.

This Credit Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Credit Agreement or
any other Credit Document (except, as to any other Credit Document, as expressly
set forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York without regard to conflict of laws principles thereof (other
than Sections 5-1401 and 5-1402 of The New York General Obligations Law).



      Section 9.14 Consent to Jurisdiction and Service of Process.

(a) Jurisdiction. The Borrowers and each other Credit Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, or any Related Party of the foregoing in any way relating to
this Credit Agreement or any other Credit Document or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such  courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Notwithstanding the foregoing, in the event that the Borrowers or another
Credit Party are unable to pursue any action, litigation or proceeding in one of
the forums set forth above because the applicable Administrative Agent, Lender,
Issuing Lender or Related Party is not subject to the jurisdiction of the courts
of such forum, then such Borrower or Credit Party may bring such action,
litigation or proceeding in the courts of a forum having jurisdiction over such
applicable counterparty. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender or any
Issuing Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Credit Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

(b) Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Credit Agreement or any other
Credit Document in any court referred to in paragraph (a) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.



      Section 9.15 Confidentiality.

Each of the Administrative Agent, the Issuing Lender and each of the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrowers or their Subsidiaries or the Loans and Revolving Credit Commitment
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities
contemplated by this Agreement; (h) with the consent of the Company ; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Credit Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries relating to the Borrowers or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by a Borrower or
any of its Subsidiaries of a Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



      Section 9.16 Acknowledgments.

The Company and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Company or the other
Credit Parties and the Lenders.



      Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.

THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



      Section 9.18 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Company that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act. Accordingly, each of the parties agrees to
provide to the Administrative Agent upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Administrative Agent to comply with applicable law.



      Section 9.19 Release of Collateral.

Each Lender hereby directs the Administrative Agent to release, and the
Administrative Agent agrees to release, any Lien held by it under the Security
Documents on the Termination Date; provided, however, that the Administrative
Agent shall not be required to execute any such document on terms which, in its
opinion, would expose it to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty.



      Section 9.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each of the
Credit Parties in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase Dollars with the Judgment
Currency. If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent or such Lender in Dollars, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of Dollars so purchased is greater than
the sum originally due to the Administrative Agent or such Lender in such
currency, the Administrative Agent and the Lenders agree to apply such excess to
any Credit Party Obligations then due and payable in accordance with the terms
of Section 2.12.



      Section 9.21 Foreign Subsidiary Restructuring.

After the Closing Date, the Company intends to restructure its Foreign
Subsidiaries to improve corporate management efficiency, reduce expenses and
minimize tax obligations. The reorganization will be accomplished by
consolidating the ownership of some of the Foreign Subsidiaries (including
possibly some Foreign Credit Parties). Therefore, notwithstanding any provision
to the contrary within this Credit Agreement, the Administrative Agent and the
Lenders agree that the Credit Parties shall be permitted, without seeking an
amendment or waiver under this Credit Agreement, to effect this restructuring by
contributing, distributing, selling or otherwise transferring the Capital Stock
of certain existing Foreign Subsidiaries (including Foreign Credit Parties) to
one or more Foreign Subsidiaries; provided that (a) any Foreign Subsidiary that
is a Foreign Credit Party prior to such contribution, distribution, sale, merger
or other transfer shall remain a Foreign Credit Party after giving effect
thereto, if still existing, and (b) if a Foreign Credit Party existing prior to
such contribution, distribution, sale, merger or other transfer does not exist
thereafter, the Foreign Subsidiary to which such Foreign Credit Party was
contributed, distributed, sold, merged or otherwise transferred shall join this
Credit Agreement as a Foreign Credit Party. The Administrative Agent and the
Lenders further agree that they will, pursuant to Section 8.11, release any
existing pledges of Capital Stock of a Foreign Subsidiary that, after the
restructuring, is no longer a first-tier Foreign Subsidiary of the Company;
provided, however, that 65% of the voting Capital Stock of any first-tier
Foreign Subsidiaries of the Company, if any, resulting from such restructuring
will be pledged to the Administrative Agent and the Lenders.



      Section 9.22 Amendment and Restatement.

This Credit Agreement amends and restates the Existing Agreement in its
entirety. All loans and advances evidenced by the Existing Agreement shall be
deemed to be included in, and refinanced by, the Loan pursuant to this Credit
Agreement. All the obligations pursuant to the Existing Agreement shall continue
to be the obligations under this Credit Agreement and the other Credit
Documents. Nothing herein shall be a discharge of the loans and advances
pursuant to the Existing Agreement.



      Section 9.23 No Novation or Satisfaction.

AT NO TIME SHALL THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
CONSTITUTE, OR BE DEEMED OR CONSTRUED TO CONSTITUTE, IN WHOLE OR IN PART, A
NOVATION, SATISFACTION, RELEASE, DISCHARGE OR TERMINATION (EXCEPT AS SET FORTH
IN SEPARATE TERMINATION AGREEMENTS ENTERED INTO IN CONNECTION WITH THIS CREDIT
AGREEMENT) OF THE ORIGINAL LOAN OR THE CREDIT DOCUMENTS ENTERED INTO IN
CONNECTION WITH THE EXISTING AGREEMENT OR OF ANY OF THE LIENS AND SECURITY
INTEREST CREATED PURSUANT THERETO OR IN CONNECTION THEREWITH. INSTEAD, AT ALL
TIMES, THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL CONSTITUTE,
AND SHALL BE DEEMED AND CONSTRUED TO CONSTITUTE, A CONTINUATION OF THE ORIGINAL
LOAN AND THE CREDIT DOCUMENTS ENTERED INTO IN CONNECTION WITH THE EXISTING
AGREEMENT IN MODIFIED FORM AND A REAFFIRMATION OF THE CONTINUING EFFECTIVENESS
OF ALL LIENS AND SECURITY INTERESTS CREATED PURSUANT THERETO OR IN CONNECTION
THEREWITH.

ARTICLE X.
US GUARANTY



      Section 10.1 The US Guaranty.

In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement with the
Company or any of its Domestic Subsidiaries and to extend credit hereunder and
thereunder, and in recognition of the direct benefits to be received by the US
Guarantors from the Extensions of Credit hereunder and the extensions of credit
under any Secured Hedging Agreement, each of the US Guarantors hereby agrees
with the Administrative Agent and the Lenders as follows: each US Guarantor
hereby unconditionally and irrevocably jointly and severally guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, by acceleration or otherwise, of any and all Credit Party
Obligations of the Company and each Foreign Borrower. If any or all of the
Credit Party Obligations of the Company or any Foreign Borrower becomes due and
payable, each US Guarantor unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent, the Lenders and the Hedging Agreement
Providers, or order, on demand, together with any and all reasonable expenses
which may be incurred by the Administrative Agent, the Lenders or the Hedging
Agreement Providers in collecting any of such Credit Party Obligations. The US
Guaranty set forth in this Article X is a guaranty of timely payment and not of
collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a US Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such US
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).



      Section 10.2 Bankruptcy.

Additionally, each of the US Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Company and the Foreign Borrowers to the Lenders and the
Hedging Agreement Providers whether or not due or payable by the Company upon
the occurrence of any of the events specified in Section 7.1(e), and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States.
Each of the US Guarantors further agrees that to the extent that the Company, a
US Guarantor or a Foreign Borrower shall make a payment or a transfer of an
interest in any property to the Administrative Agent, any Lender or any Hedging
Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Company, a US
Guarantor or a Foreign Borrower, the estate of the Company, a US Guarantor or a
Foreign Borrower, a trustee, receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.



      Section 10.3 Nature of Liability.

The liability of each US Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Company or
a Foreign Borrower whether executed by any such US Guarantor, any other
guarantor or by any other party, and no US Guarantor’s liability hereunder shall
be affected or impaired by (a) any direction as to application of payment by the
Company, a Foreign Borrower or by any other party, (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Credit Party Obligations of the Company or a Foreign Borrower,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Company, or (e) any payment made to the Administrative Agent, the Lenders or
any Hedging Agreement Provider on the Credit Party Obligations which the
Administrative Agent, such Lenders or such Hedging Agreement Provider repay the
Company or a Foreign Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the US Guarantors waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding.



      Section 10.4 Independent Obligation.

The obligations of each US Guarantor hereunder are independent of the
obligations of any other US Guarantor, the Company or any Foreign Borrower, and
a separate action or actions may be brought and prosecuted against each US
Guarantor whether or not action is brought against any other US Guarantor, the
Company or any Foreign Borrower and whether or not any other US Guarantor, the
Company or any Foreign Borrower is joined in any such action or actions.



      Section 10.5 Authorization.

Each of the US Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement, including any increase or decrease of
the rate of interest thereon, (b) take and hold security from any US Guarantor
or any other party for the payment of the US Guaranty or the Credit Party
Obligations and exchange, enforce waive and release any such security, (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, US Guarantors, the Company,
any Foreign Borrower or other obligors.



      Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Company, or any
Foreign Borrower or the officers, directors, members, partners or agents acting
or purporting to act on its behalf, and any Credit Party Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.



      Section 10.7 Waiver.

(a) Each of the US Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the Company,
any other guarantor, any Foreign Borrower or any other party, (ii) proceed
against or exhaust any security held from the Company, any other guarantor, any
Foreign Borrower or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever. Each of the US Guarantors waives any defense based on or arising out
of any defense of the Company, any other guarantor, any Foreign Borrower or any
other party other than payment in full of the Credit Party Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Company, any other guarantor, any Foreign Borrower or any
other party, or the unenforceability of the Credit Party Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Company or any Foreign Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Company, any Foreign Borrower or any other party, or any security, without
affecting or impairing in any way the liability of any US Guarantor hereunder
except to the extent the Credit Party Obligations have been paid in full and the
Commitments have been terminated. Each of the US Guarantors waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the US Guarantors
against the Company, any Foreign Borrower or any other party or any security.

(b) Each of the US Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the US
Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each US Guarantor assumes all
responsibility for being and keeping itself informed of the Company’s and any
Foreign Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such US
Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such US
Guarantor of information known to it regarding such circumstances or risks.

(c) Each of the US Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the US
Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Company, any Foreign Borrower or any other guarantor of the Credit
Party Obligations of the Company or any Foreign Borrower owing to the Lenders or
any such Hedging Agreement Provider (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of the US Guaranty until such time as the Loans hereunder shall have been
paid and the Commitments have been terminated. Each of the US Guarantors hereby
further agrees not to exercise any right to enforce any other remedy which the
Administrative Agent, the Lenders or any Hedging Agreement Provider now has or
may hereafter have against any Other Party, any endorser or any other guarantor
of all or any part of the Credit Party Obligations of the Company and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Lenders and/or any such Hedging Agreement Provider to
secure payment of the Credit Party Obligations of the Company or any Foreign
Borrower until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.



      Section 10.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this US Guaranty may
be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no Lender or Hedging Agreement
Provider shall have any right individually to seek to enforce or to enforce the
US Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement and for the benefit of any Hedging Agreement
Provider under any Secured Hedging Agreement. The Lenders and the Hedging
Agreement Providers further agree that this US Guaranty may not be enforced
against any director, officer, employee or stockholder of the US Guarantors.



      Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the Credit Party Obligations and obligations which are the
subject of the US Guaranty and termination of the Commitments relating thereto
(excluding any continuing obligations under any Secured Hedging Agreements,
pooling agreements or cash management agreements), confirm to the Company, any
Foreign Borrower, the US Guarantors or any other Person that such Credit Party
Obligations and obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 10.2, and shall release all
Liens securing the Credit Party Obligations.

ARTICLE XI.
FOREIGN GUARANTY; JOINT AND SEVERAL LIABILITY OF FOREIGN BORROWERS



      Section 11.1 The Foreign Guaranty.

In order to induce the Lenders to enter into this Credit Agreement and to extend
credit hereunder, and in recognition of the direct benefits to be received by
the Foreign Guarantors from the Extensions of Credit to the Foreign Borrowers
hereunder, each of the Foreign Guarantors (including without limitation the
Company, as set forth in the definition of “Foreign Guarantors”) hereby agrees
with the Administrative Agent and the Lenders as follows: each Foreign Guarantor
hereby unconditionally and irrevocably jointly and severally guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, by acceleration or otherwise, of any and all Credit Party
Obligations of the Foreign Borrowers. If any or all of the Credit Party
Obligations of any Foreign Borrower becomes due and payable, each Foreign
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent and the Lenders, or order, on demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of such Credit Party Obligations. The Foreign Guaranty
set forth in this Article XI is a guaranty of timely payment and not of
collection.



      Section 11.2 Bankruptcy.

Additionally, each of the Foreign Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Foreign Borrowers to the Lenders whether or not due or
payable by the Foreign Borrowers upon the occurrence of any of the events
specified in Section 7.1(e), and unconditionally promises to pay such Credit
Party Obligations to the Administrative Agent for the account of the Lenders, or
order, on demand, in lawful money of the United States. Each of the Foreign
Guarantors further agrees that to the extent that any Foreign Borrower or a
Foreign Guarantor shall make a payment or a transfer of an interest in any
property to the Administrative Agent or any Lender, which payment or transfer or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to a Foreign
Borrower or a Foreign Guarantor, the estate of a Foreign Borrower or a Foreign
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.



      Section 11.3 Nature of Liability.

The liability of each Foreign Guarantor hereunder is exclusive and independent
of any security for or other guaranty of the Credit Party Obligations of the
Foreign Borrowers whether executed by any such Foreign Guarantor, any other
guarantor or by any other party, and no Foreign Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by any Foreign Borrower or by any other party, (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of any Foreign Borrower, (c) any payment on
or in reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by any Foreign
Borrower, or (e) any payment made to the Administrative Agent or the Lenders on
the Credit Party Obligations of any Foreign Borrower which the Administrative
Agent or such Lenders repay such Foreign Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Foreign Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.



      Section 11.4 Independent Obligation.

The obligations of each Foreign Guarantor hereunder are independent of the
obligations of any other Foreign Guarantor or the Foreign Borrowers, and a
separate action or actions may be brought and prosecuted against each Foreign
Guarantor whether or not action is brought against any other Foreign Guarantor
or any Foreign Borrower and whether or not any other Foreign Guarantor or
Foreign Borrower are joined in any such action or actions.



      Section 11.5 Authorization.

Each of the Foreign Guarantors authorizes the Administrative Agent and each
Lender without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Credit Agreement, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Foreign Guarantor or any
other party for the payment of the Foreign Guaranty or the Credit Party
Obligations of the Foreign Borrowers and exchange, enforce waive and release any
such security, (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Foreign
Guarantors, Foreign Borrowers or other obligors.



      Section 11.6 Reliance.

It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of any Foreign Borrower or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Credit Party Obligations of any Foreign Borrower made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.



      Section 11.7 Waiver.

(a) Each of the Foreign Guarantors waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Administrative Agent
or any Lender to (i) proceed against any Foreign Borrower, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from any
Foreign Borrower, any other guarantor or any other party, or (iii) pursue any
other remedy in the Administrative Agent’s or any Lender’s power whatsoever.
Each of the Foreign Guarantors waives any defense based on or arising out of any
defense of any Foreign Borrower, any other guarantor or any other party other
than payment in full of the Credit Party Obligations of the Foreign Borrowers
and termination of all Commitments with respect thereto, including, without
limitation, any defense based on or arising out of the disability of any Foreign
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of any Foreign Borrower other than payment in
full of the Credit Party Obligations and termination of all Commitments with
respect thereto. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
any Foreign Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Foreign Guarantor hereunder except to
the extent the Credit Party Obligations of the Foreign Borrowers have been paid
in full and the Commitments with respect thereto have been terminated. Each of
the Foreign Guarantors waives any defense arising out of any such election by
the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Foreign Guarantors against the Foreign Borrowers or
any other party or any security.

(b) Each of the Foreign Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Foreign Guaranty, and notices of the existence, creation or incurring of new
or additional Credit Party Obligations. Each Foreign Guarantor assumes all
responsibility for being and keeping itself informed of the Foreign Borrowers’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Credit Party Obligations of the Foreign Borrowers and
the nature, scope and extent of the risks which such Foreign Guarantor assumes
and incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Foreign Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Foreign Guarantors hereby agrees it will not exercise any rights
of subrogation which it may at any time otherwise have as a result of the
Foreign Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders against the Foreign Borrowers
or any other guarantor of the Credit Party Obligations of the Foreign Borrowers
owing to the Lenders (collectively, the “Other Parties”) and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Other Party which it may at any time otherwise have as a result of the
Foreign Guaranty until such time as the Loans hereunder shall have been paid and
the Commitments have been terminated. Each of the Foreign Guarantors hereby
further agrees not to exercise any right to enforce any other remedy which the
Administrative Agent or the Lenders now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of any Foreign Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders to secure payment of the Credit Party Obligations of the Foreign
Borrowers until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.



      Section 11.8 Limitation on Enforcement.

The Lenders agree that this Foreign Guaranty may be enforced only by the action
of the Administrative Agent acting upon the instructions of the Required Lenders
and that no Lender shall have any right individually to seek to enforce or to
enforce the Foreign Guaranty, it being understood and agreed that such rights
and remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement. The Lenders further agree that
this Foreign Guaranty may not be enforced against any director, officer,
employee or stockholder of the Foreign Guarantors.



      Section 11.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the Credit Party Obligations of the Borrowers and obligations
which are the subject of the Foreign Guaranty and termination of the Commitments
relating thereto (excluding any continuing obligations under any Secured Hedging
Agreements, pooling agreements or cash management agreements), confirm to the
Foreign Borrowers, the Foreign Guarantors or any other Person that such Credit
Party Obligations of the Foreign Borrowers and obligations have been paid and
the Commitments relating thereto terminated, subject to the provisions of
Section 11.2, and shall release all Liens securing the Credit Party Obligations.

Section 11.10 Concerning Joint and Several Liability of the Foreign Borrowers

(a) Each of the Foreign Borrowers is accepting joint and several liability for
all of the Credit Party Obligations of each of the Foreign Borrowers in
consideration of the financial accommodations to be provided by the
Administrative Agent, the Issuing Lender and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each of the Foreign
Borrowers and Foreign Guarantors and in consideration of the undertakings of
each other Foreign Borrower to accept joint and several liability for the Credit
Party Obligations of the Foreign Borrowers.

(b) Each of the Foreign Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Foreign Borrowers with respect to the
payment and performance of all of the Credit Party Obligations of the Foreign
Borrowers (including, without limitation, any Credit Party Obligations arising
under this Section), it being the intention of the parties hereto that all of
the Credit Party Obligations of the Foreign Borrowers shall be the joint and
several obligations of each of the Foreign Borrowers without preferences or
distinction among them.

(c) If and to the extent that any of the Foreign Borrowers shall fail to make
any payment with respect to any of the Credit Party Obligations as and when due
or to perform any of the Credit Party Obligations in accordance with the terms
thereof, then in each such event the other Foreign Borrowers will make such
payment with respect to, or perform, such Credit Party Obligations.

(d) The Obligations of each of the Foreign Borrowers under the provisions of
this Section 11.10 constitute full recourse obligations of each such Foreign
Borrower enforceable against each such Foreign Borrower to the full extent of
its properties and assets, to the fullest extent permitted by Applicable Law,
irrespective of the validity, regularity or enforceability of this Agreement
against any other Foreign Borrower or any other circumstance whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each of the
Foreign Borrowers, to the fullest extent permitted by Applicable Law, hereby
waives notice of acceptance of its joint and several liability, notice of any
Loans made under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent, the Issuing Lender or the Lenders under or
in respect of any of the Credit Party Obligations, and, generally, to the extent
permitted by Applicable Law and except as to notices expressly provided for in
the Credit Documents, all demands, notices and other formalities of every kind
in connection with this Agreement. Each Foreign Borrower, to the fullest extent
permitted by Applicable Law, hereby waives all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshaling of assets of the
Foreign Borrowers and any other entity or Person primarily or secondarily liable
with respect to any of the Credit Party Obligations, and all suretyship defenses
generally. Each of the Foreign Borrowers, to the fullest extent permitted by
Applicable Law, hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Credit Party Obligations,
the acceptance of any payment of any of the Credit Party Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Lenders, the Administrative Agent or the Issuing Lender
at any time or times in respect of any default by any of the Foreign Borrowers
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by the Lenders, the
Administrative Agent or the Issuing Lender in respect of any of the Credit Party
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any of the Foreign
Borrowers. Without limiting the generality of the foregoing, to the fullest
extent permitted by law, each of the Foreign Borrowers assents to any other
action or delay in acting or failure to act on the part of the Lenders, the
Administrative Agent or the L/C Issuer with respect to the failure by any of the
Foreign Borrowers to comply with any of its respective Obligations including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with Applicable Laws or regulations
thereunder, which might, but for the provisions of this Section, afford grounds
for terminating, discharging or relieving any of the Foreign Borrowers, in whole
or in part, from any of its Credit Party Obligations under this Section, it
being the intention of each of the Foreign Borrowers that, so long as any of the
Credit Party Obligations of the Foreign Borrowers hereunder remain unsatisfied,
the Credit Party Obligations of such Foreign Borrowers under this Section shall
not be discharged except by performance and then only to the extent of such
performance. The obligations of each of the Foreign Borrowers under this Section
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the other Foreign Borrowers other Borrowers, the Lenders,
the Administrative Agent or the Issuing Lender. The joint and several liability
of the Foreign Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the other Foreign Borrowers or other Borrowers, the Lenders, the Administrative
Agent or the Issuing Lender.

(f) To the extent any Foreign Borrower makes a payment hereunder in excess of
the aggregate amount of the benefit received by such Foreign Borrower in respect
of the extensions of credit under this Agreement (the “Benefit Amount”), then
such Foreign Borrower, after the payment in full, in cash, of all of the Credit
Party Obligations, shall be entitled to recover from each other Foreign Borrower
such excess payment, pro rata, in accordance with the ratio of the Benefit
Amount received by each such other Foreign Borrower to the total Benefit Amount
received by all Foreign Borrowers, and the right to such recovery shall be
deemed to be an asset and property of such Foreign Borrower so funding;
provided, that each of the Foreign Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Foreign Borrowers with respect to any liability incurred by it hereunder or
under any of the other Credit Documents, any payments made by it to any of the
Lenders, the Issuing Lender or the Administrative Agent with respect to any of
the Credit Party Obligations of the Foreign Borrowers or any collateral security
therefor until such time as all of the Credit Party Obligations of the Foreign
Borrowers have been irrevocably paid in full in cash.

(g) Each of the Foreign Borrowers hereby agrees that it will not enforce any of
its rights of contribution or subrogation against the other Foreign Borrowers
with respect to any liability incurred by it hereunder or under any of the other
Credit Documents, any payments made by it to any of the Lenders, the Issuing
Lender or the Administrative Agent with respect to any of the Credit Party
Obligations of the Foreign Borrowers or any collateral security therefor until
such time as all of the Credit Party Obligations have been irrevocably paid in
full in cash. Any claim which any Foreign Borrower may have against any other
Foreign Borrower with respect to any payments to the Lenders, the Issuing Lender
or the Administrative Agent hereunder or under any other Credit Document are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Credit Party Obligations of the Foreign
Borrowers arising hereunder or thereunder, to the prior payment in full of the
Credit Party Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
Applicable Laws of any jurisdiction relating to any Foreign Borrower, its debts
or its assets, whether voluntary or involuntary, all such Credit Party
Obligations shall be paid in full before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Foreign Borrower therefor.

(h) Each of the Foreign Borrowers hereby agrees that the payment of any amounts
due with respect to the Indebtedness owing by any Foreign Borrower to any other
Foreign Borrower is hereby subordinated to the prior payment in full in cash of
the Credit Party Obligations of the Foreign Borrowers. Each Foreign Borrower
hereby agrees that after the occurrence and during the continuance of any Event
of Default, such Foreign Borrower will not demand, sue for or otherwise attempt
to collect any Indebtedness of any other Foreign Borrower owing to such Foreign
Borrower until the Credit Party Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Foreign Borrower shall
collect, enforce or receive any amounts in respect of such Indebtedness before
payment in full in cash of the Credit Party Obligations, such amounts shall be
collected, enforced, received by such Foreign Borrower as trustee for the
Administrative Agent and be paid over to the Administrative Agent for the pro
rata accounts of the relevant Lenders to be applied to repay (or be held as
security for the repayment of) the Credit Party Obligations of the Foreign
Borrowers.

(i) The provisions of this Section 11.10 are made for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders and their successors
and assigns, and may be enforced in good faith by them from time to time against
any or all of the Foreign Borrowers as often as the occasion therefor may arise
and without requirement on the part of the Administrative Agent, the Issuing
Lender or the Lenders first to marshal any of their claims or to exercise any of
their rights against any other Borrower or to exhaust any remedies available to
them against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Credit Party Obligations hereunder or to elect
any other remedy. The provisions of this Section 11.10 shall remain in effect
until all of the Credit Party Obligations shall have been paid in full or
otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Credit Party Obligations of the Foreign Borrowers,
is rescinded or must otherwise be restored or returned by the Administrative
Agent, the Issuing or the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Foreign Borrowers or is repaid in good faith
settlement of a pending or threatened avoidance claim, or otherwise, the
provisions of this Section 11.10 will forthwith be reinstated in effect, as
though such payment had not been made.

(j) It is the intention and agreement of the Borrowers and the Lenders that the
obligations of the Borrowers under this Agreement shall be valid and enforceable
against the Borrowers to the maximum extent permitted by Applicable Law.
Accordingly, if any provision of this Agreement creating any obligation of the
Foreign Borrowers in favor of the Lenders shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Foreign Borrowers and the Lenders that any balance of the
obligation created by such provision and all other obligations of the Foreign
Borrowers to the Lenders created by other provisions of this Agreement shall
remain valid and enforceable. Likewise, if by final order a court of competent
jurisdiction shall declare any sums which the Lenders may be otherwise entitled
to collect from the Foreign Borrowers under this Agreement to be in excess of
those permitted under any Applicable Law (including any fraudulent conveyance or
like statute or rule of law) applicable to the Foreign Borrowers’ obligations
under this Agreement, it is the stated intention and agreement of the Foreign
Borrowers and the Lenders that all sums not in excess of those permitted under
such Applicable Law shall remain fully collectible by the Lenders from the
Foreign Borrowers.

(k) The foregoing notwithstanding, in no event shall any Foreign Guarantor that
is not a US Credit Party be deemed to be liable for any Credit Party Obligations
of any of the US Credit Parties, and no payments by any such Foreign Guarantor
shall be applied to any amounts owed by any of the US Credit Parties.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

      COMPANY:  
LIONBRIDGE TECHNOLOGIES, INC.,
a Delaware corporation
By: /s/ Tina Wang
   
 
   
Name: Tina Wang
Title: Vice President and Treasurer
   


FOREIGN BORROWER:  
LIONBRIDGE INTERNATIONAL,
a company formed under the laws of Ireland
By: /s/ Marc Litz—
   
 
   
Name: Marc Litz
Title: Director
   



      FOREIGN BORROWER:   LIONBRIDGE INTERNATIONAL FINANCE LIMITED,     a
company formed under the laws of Ireland     By: /s/ Tina Wang     Name: Tina
Wang     Title: Director

      US GUARANTORS:  
VERITEST, INC.,
a Delaware corporation
By: /s/ Tina Wang
   
 
   
Name: Tina Wang
Title: Treasurer
   


   
LIONBRIDGE US, INC.,
a Delaware corporation
By: /s/ Tina Wang
   
 
   
Name: Tina Wang
Title: Treasurer
   
LIONBRIDGE GLOBAL SOLUTIONS II, INC.,
a New York corporation
By: /s/ Tina Wang
   
 
   
Name: Tina Wang
Title: Treasurer
   
LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC.,
a Delaware corporation
By: /s/ Margaret Shukur
   
 
   
Name: Margaret Shukur
Title: Secretary
   
LIONBRIDGE GLOBAL SOURCING SOLUTIONS, INC., a Delaware
corporation
By: /s/ Tina Wang
   
 
   
Name: Tina Wang
Title: Treasurer

      ADMINISTRATIVE AGENT:  
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/ David A. Carroll
   
 
   
Name: David A. Carroll
Title: Senior Vice President
   


LENDER, SOLE LEAD ARRANGER
AND SOLE BOOK RUNNER:  
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender, Sole Lead Arranger and Sole Book Runner
By: /s/ David A. Carroll
   
 
   
Name: David A. Carroll
Title: Senior Vice President
   



      FOREIGN GUARANTOR  
LIONBRIDGE LUXEMBOURG S.a.r.l., a company formed under the
laws of Luxembourg
By: /s/ Marc Litz
   
 
   
Name: Marc Litz
Title: Type A Manager
   



      LENDER:  
CITIZENS BANK, N.A.,
as Syndication Agent and as a Lender
By: /s/ Robert Anastasio
   
 
   
Name: Robert Anastasio
Title: Senior Vice President
   



      LENDER:  
PEOPLE’S UNITED BANK,
as a Lender
By: /s/ Gregory M. Batsevitsky
   
 
   
Name: Gregory M. Batsevitsky
Title: Senior Vice President
   



      LENDER:  
MUFG UNION BANK, N.A.,
as Documentation Agent and as a Lender
By: /s/ Carlos Cruz
   
 
   
Name: Carlos Cruz
Title: Vice President
   



2